UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 25 Shareholder meeting results Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnam’s active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We are pleased to report that Putnam continues to garner recognition in the mutual fund industry. For 2013, Barron’s ranked Putnam second among 64 mutual fund families based on total returns across asset classes. Over the longer term of five years ended in December 2013, Putnam also ranked second out of 55 fund families. We believe Putnam’s sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance— and can help guide you toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Diversified Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the six months ended March31, 2014? Overall, it was a favorable environment for taking credit and prepayment risk, but there was occasional volatility. The period began on a note of uncertainty concerning congressional debate about the U.S. debt ceiling and a partial shutdown of the federal government. However, on October17, 2013, President Obama signed a short-term bill that suspended the debt ceiling and funded the government through mid-January2014, to end the government shutdown. The debt-ceiling issue was ultimately resolved in February2014. At its December policy meeting, the Federal Reserve surprised investors to some extent by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of purchases by $10 billion beginning in January, citing improving labor-market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.04% by year-end. In January, with the central bank beginning the process of reducing its bond buying, lackluster economic data — most notably a disappointing reading on the Institute for Supply Management’s [ISM] Purchasing Managers Index — coupled with concern This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 3/31/14. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 17. Diversified Income Trust 5 about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. Credit markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most densely populated regions, and by the fact that the crisis in Ukraine remained localized. The fund generated a solid return at net asset value for the six - month period. What factors fueled this favorable outcome? Our prepayment and mortgage credit strategies were the biggest contributors to performance. We implemented our prepayment strategies with securities such as interest-only collateralized mortgage obligations [IO CMOs]. Lower policy risk coupled with mortgage rates that remained at elevated levels versus the past couple of years reduced the likelihood that the mortgages underlying our CMO holdings would be refinanced. As a result, slower prepayment speeds bolstered the securities’ values. Additionally, the fund was helped by our overall strategy of positioning the portfolio for higher mortgage rates. Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Diversified Income Trust Within mortgage credit, our holdings of commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] were also major contributors. Within CMBS, the fund benefited from solid security selection in subordinated “mezzanine” bonds rated BBB/Baa, which offered higher yields at what we believed were acceptable risks. Mezzanine CMBS are lower in the capital structure of a package of securities backed by commercial mortgages, and provide a yield advantage over higher-rated bonds along with meaningful principal protection. Our non-agency RMBS investments rebounded from undervalued levels prior to the period, buoyed by investor demand for higher-yielding securities. Elsewhere, our positions in high-yield corporate bonds provided a further boost to the fund’s return, as the asset class gained due to solid corporate fundamentals and consistent investor demand. Overseas, security selection in EM debt moderately contributed to performance. The fund benefited most from investments in Argentina, where we held U.S.-dollar-denominated bonds. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/14. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Diversified Income Trust 7 How was the fund positioned with respect to interest - rate sensitivity? The fund was defensively positioned for a rising-rate environment, as its duration was negative on a net basis, particularly in the intermediate, 5- to 10-year portion of the Treasury yield curve. Rates in this portion of the curve are currently being dampened by Fed bond buying, and we believe intermediate-term rates will begin to rise as the central bank continues to reduce its bond purchases. Outside the United States, we had a long-duration position in Greece, as rates there continued to decline, which we held against a net short position in Germany, where rates remained low. All told, the fund’s duration and yield-curve positioning meaningfully aided performance for the period, led by our non-U.S. strategy. How did your currency strategy affect performance? Beneficial exposure to the euro and the Canadian dollar was more than offset by a negative return for the Brazilian real. As a result, our currency strategy was a modest detractor. During 2013, we significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Diversified Income Trust “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds. What is your outlook for the coming months, and how are you positioning the fund? In our view, Treasury yields, particularly in the intermediate part of the yield curve, are likely to move higher in 2014 as the U.S. economy continues to strengthen. However, we don’t believe rates are likely to rise so quickly that the shift will undermine economic growth. What’s more, we expect to see an improving U.S. growth trend reflected in Europe and in developing Asian countries. In addition to weather, a significant inventory overhang was another factor in the weak economic readings we saw early this year, and it will take some time for this surplus to work its way through the system. In 2013’s third quarter, gross domestic product [GDP] was much stronger than anticipated, and fourth-quarter 2013 GDP was firmer than originally forecast, leading manufacturers to expand their inventories. However, the weather-related slowdown in the first quarter left manufacturers with excess inventory. Consequently, we believe that when growth picks up, the economy won’t immediately need production to sustain inventories, meaning it likely won’t get the cyclical boost it otherwise would if inventories were at a more normal level. Additionally, the launch of the Affordable Care Act has placed a drag on growth by requiring lower-paid individuals to spend more for health care, a less efficient area of the economy. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Diversified Income Trust 9 Looking at the Fed, bond investors have been willing to give the central bank leeway to pursue a fairly aggressive stimulus policy. But this leeway is heavily dependent on maintaining low inflation, particularly in the area of wages. Currently, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is between 5.2% and 5.6%. However, our research suggests, and some institutions also are of the opinion, that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate, particularly in the younger demographic. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, we could see the central bank reducing its stimulus efforts much faster than the markets are currently forecasting, which could lead to increased yield-curve volatility. In order to position the portfolio for this potential risk, we have underweight exposure to the 2- to 5-year portion of the yield curve, since that is the area of the curve that is most likely to be affected by adjustments in current Fed policy. Additionally, we will continue our efforts to minimize overall interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we plan to maintain our diversified exposure to CMBS and CMOs, we continue to like specific areas of the non-agency RMBS market, and while we remain generally positive in our outlook for credit risk, we’re taking an opportunistic approach to the high-yield market over the near term. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. 10 Diversified Income Trust IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm— but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit growth without causing the economy to stall. Diversified Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (11/1/13) (11/1/13) (7/1/96) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.83% 6.66% 6.56% 6.56% 6.01% 6.01% 6.53% 6.39% 6.54% 6.99% 6.99% 6.99% 10 years 65.83 59.20 56.42 56.42 53.46 53.46 61.75 56.49 60.90 69.29 69.31 69.31 Annual average 5.19 4.76 4.58 4.58 4.38 4.38 4.93 4.58 4.87 5.41 5.41 5.41 5 years 105.32 97.10 97.81 95.81 97.81 97.81 102.53 95.94 102.64 107.71 107.74 107.74 Annual average 15.47 14.54 14.62 14.38 14.62 14.62 15.16 14.40 15.17 15.74 15.75 15.75 3 years 15.83 11.20 13.33 10.42 13.29 13.29 14.96 11.23 15.04 16.72 16.73 16.73 Annual average 5.02 3.60 4.26 3.36 4.25 4.25 4.76 3.61 4.78 5.29 5.29 5.29 1 year 6.61 2.34 5.85 0.85 5.76 4.76 6.25 2.80 6.37 6.84 6.85 6.85 6 months 6.32 2.06 5.97 0.97 6.01 5.01 6.25 2.80 6.25 6.38 6.40 6.40 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 Diversified Income Trust Comparative index returns For periods ended 3/31/14 Barclays U.S. Aggregate Lipper Multi-Sector Income Bond Index Funds category average* Annual average (life of fund) 6.74% 7.24% 10 years 54.75 77.04 Annual average 4.46 5.81 5 years 26.42 69.18 Annual average 4.80 10.93 3 years 11.67 16.73 Annual average 3.75 5.26 1 year –0.10 2.68 6 months 1.70 4.13 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/14, there were 241, 226, 156, 128, 88, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 5 5 6 Income $0.222 $0.192 $0.192 $0.210 $0.212 $0.194 $0.195 $0.234 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/13 $7.74 $8.06 $7.67 $7.62 $7.62 $7.88 $7.66 — — $7.68 11/1/13* — $7.77 $7.77 — 3/31/14 8.00 8.33 7.93 7.88 7.88 8.14 7.92 7.93 7.93 7.93 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 5.55% 5.33% 4.84% 4.87% 5.33% 5.16% 5.45% 5.90% 5.90% 5.90% Current 30-day SEC yield 2 N/A 4.59 4.03 4.04 N/A 4.38 4.55 4.99 5.12 5.06 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and R6 shares. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Diversified Income Trust 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/13 0.99% 1.74% 1.74% 1.24% 1.24% 0.71%* 0.64%* 0.74% Annualized expense ratio for the six-month period ended 3/31/14 0.99% 1.74% 1.74% 1.24% 1.24% 0.72% 0.65% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and class R6 shares. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013 (or, in the case of class R5 and R6 shares, from November 1, 2013 (commencement of operations)), to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.09 $8.94 $8.94 $6.38 $6.38 $3.05‡ $2.75‡ $3.81 Ending value (after expenses) $1,063.20 $1,059.70 $1,060.10 $1,062.50 $1,062.50 $1,046.30 $1,046.40 $1,064.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14 (for class R5 and R6 shares, the period from 11/1/13 (commencement of operations) to 3/31/14). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 10/1/13 to 3/31/14, they would have been higher. 14 Diversified Income Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.99 $8.75 $8.75 $6.24 $6.24 $3.63 $3.28 $3.73 Ending value (after expenses) $1,020.00 $1,016.26 $1,016.26 $1,018.75 $1,018.75 $1,021.34 $1,021.69 $1,021.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14 (for class R5 and R6 shares, the period from 11/1/13 (commencement of operations) to 3/31/14). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Diversified Income Trust 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 16 Diversified Income Trust Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Diversified Income Trust 17 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable PaulG. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, 18 Diversified Income Trust Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the Diversified Income Trust 19 course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical 20 Diversified Income Trust effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. Diversified Income Trust 21 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved 22 Diversified Income Trust this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Multi-Sector Income Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 229, 156 and 129 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three-year and five-year periods ended December 31, 2012 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over these periods was due in significant part to the fund’s underperformance in 2008 and 2011. The Trustees considered Putnam Management’s observation that the fund’s investments in commercial and residential mortgage-backed securities significantly underperformed during the economic downturn in 2008. The Trustees also considered Putnam Management’s view that, in 2011, the fund’s performance suffered for a variety of reasons, including its relative emphasis on shorter duration investments, which reduced the fund’s sensitivity to interest rate changes but detracted from performance, its exposure to high yield, non-Agency residential mortgage-backed securities, and its exposure to emerging markets coupled with currency exposure to the Australian dollar. The Trustees considered that, although the fund had not performed well over the three-year and five-year periods ended December31, 2012, the fund ranked in the second quartile for the one-year period then ended, and that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted Diversified Income Trust 23 that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24Diversified Income Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Diversified Income Trust 25 The fund’s portfolio 3/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (46.1%)* Principal amount Value Agency collateralized mortgage obligations (19.8%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.98s, 2032 $933,563 $1,393,446 IFB Ser. 3408, Class EK, 25.169s, 2037 501,809 724,674 IFB Ser. 2979, Class AS, 23.705s, 2034 192,327 246,178 IFB Ser. 3998, Class KS, IO, 6.545s, 2027 21,639,517 3,516,421 IFB Ser. 3861, Class PS, IO, 6.445s, 2037 13,024,446 1,944,420 IFB Ser. 4218, Class PS, IO, 6.095s, 2042 28,420,936 4,922,595 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 17,865,732 3,444,513 IFB Ser. 12-4147, Class CS, IO, 5.945s, 2042 36,143,930 8,262,278 IFB Ser. 4104, Class S, IO, 5.945s, 2042 15,224,417 3,522,221 IFB Ser. 319, Class S2, IO, 5.845s, 2043 29,157,074 6,728,578 IFB Ser. 4240, Class SA, IO, 5.845s, 2043 132,988,428 30,478,288 IFB Ser. 4245, Class AS, IO, 5.845s, 2043 56,642,414 12,673,570 IFB Ser. 317, Class S3, IO, 5.825s, 2043 62,492,610 14,115,402 IFB Ser. 310, Class S4, IO, 5.795s, 2043 18,526,339 4,638,625 IFB Ser. 311, Class S1, IO, 5.795s, 2043 110,007,041 24,201,989 IFB Ser. 308, Class S1, IO, 5.795s, 2043 45,054,664 10,935,668 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 157,265,000 36,659,667 IFB Ser. 14-325, Class S1, IO, 5.79s, 2044 51,734,568 11,265,202 IFB Ser. 315, Class S1, IO, 5.765s, 2043 38,375,668 8,731,370 IFB Ser. 14-327, Class S8, IO, 5.76s, 2044 17,386,635 3,797,241 IFB Ser. 314, Class AS, IO, 5.735s, 2043 59,653,301 12,971,557 Ser. 3687, Class CI, IO, 5s, 2038 18,721,012 2,928,528 Ser. 3632, Class CI, IO, 5s, 2038 3,919,455 368,742 Ser. 3626, Class DI, IO, 5s, 2037 969,065 15,670 Ser. 4122, Class TI, IO, 4 1/2s, 2042 24,576,438 5,593,597 Ser. 4000, Class PI, IO, 4 1/2s, 2042 33,631,463 6,985,255 Ser. 4024, Class PI, IO, 4 1/2s, 2041 43,114,588 9,377,552 Ser. 4193, Class PI, IO, 4s, 2043 86,796,823 15,515,019 Ser. 4213, Class GI, IO, 4s, 2041 48,599,759 8,568,137 Ser. 4220, Class IE, IO, 4s, 2028 21,603,263 2,844,286 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 63,195,068 14,782,585 Ser. 304, Class C22, IO, 3 1/2s, 2042 34,855,510 8,147,475 Ser. 4141, Class IM, IO, 3 1/2s, 2042 66,599,749 12,653,886 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 34,683,023 6,589,705 Ser. 4122, Class CI, IO, 3 1/2s, 2042 33,596,558 5,375,550 Ser. 4105, Class HI, IO, 3 1/2s, 2041 14,772,585 2,306,296 Ser. 4165, Class TI, IO, 3s, 2042 38,762,947 5,388,050 Ser. 4210, Class PI, IO, 3s, 2041 31,032,347 3,462,046 Ser. 304, Class C45, IO, 3s, 2027 74,732,948 9,216,815 Ser. T-56, Class A, IO, 0.524s, 2043 254,645 4,347 Ser. T-57, Class 1AX, IO, 0.395s, 2043 17,002,575 184,333 Ser. T-56, Class 1, IO, zero%, 2043 297,751 23 Ser. T-56, Class 2, IO, zero%, 2043 285,135 891 Ser. T-56, Class 3, IO, zero%, 2043 8,736,533 683 Ser. 3314, PO, zero%, 2036 136,161 126,593 26 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 1208, Class F, PO, zero%, 2022 $75,782 $70,097 FRB Ser. 3326, Class WF, zero%, 2035 59,167 50,884 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 24.001s, 2036 1,346,338 2,058,794 IFB Ser. 05-45, Class DA, 23.854s, 2035 2,821,726 4,200,266 IFB Ser. 05-83, Class QP, 16.993s, 2034 428,040 551,619 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 81,527 13,143 IFB Ser. 13-101, Class HS, IO, 6.346s, 2043 32,562,079 8,492,190 IFB Ser. 13-81, Class US, IO, 6.096s, 2043 40,755,765 7,426,923 IFB Ser. 13-10, Class KS, IO, 6.046s, 2043 32,439,811 6,653,405 IFB Ser. 12-128, Class YS, IO, 6.046s, 2042 35,280,612 6,434,831 IFB Ser. 13-81, Class QS, IO, 6.046s, 2041 32,299,335 5,577,944 IFB Ser. 13-41, Class SP, IO, 6.046s, 2040 15,874,707 2,579,005 IFB Ser. 13-9, Class JS, IO, 5.996s, 2043 33,190,168 7,678,031 IFB Ser. 12-128, Class ST, IO, 5.996s, 2042 32,593,981 7,350,595 IFB Ser. 13-18, Class SB, IO, 5.996s, 2041 28,442,097 4,769,740 IFB Ser. 13-124, Class SB, IO, 5.796s, 2043 33,949,094 7,606,719 IFB Ser. 13-92, Class SA, IO, 5.796s, 2043 36,883,391 8,897,749 IFB Ser. 411, Class S1, IO, 5.796s, 2042 44,381,844 9,438,687 IFB Ser. 13-103, Class SK, IO, 5.766s, 2043 25,264,155 5,750,033 IFB Ser. 13-128, Class CS, IO, 5.746s, 2043 51,426,603 11,498,988 IFB Ser. 13-101, Class CS, IO, 5.746s, 2043 32,907,220 7,313,630 IFB Ser. 13-102, Class SH, IO, 5.746s, 2043 60,140,201 13,038,396 Ser. 399, Class 2, IO, 5 1/2s, 2039 123,776 22,028 Ser. 374, Class 6, IO, 5 1/2s, 2036 4,735,721 914,231 Ser. 12-132, Class PI, IO, 5s, 2042 52,354,944 11,248,983 Ser. 398, Class C5, IO, 5s, 2039 2,943,891 448,355 Ser. 10-13, Class EI, IO, 5s, 2038 1,276,967 35,576 Ser. 378, Class 19, IO, 5s, 2035 4,795,732 995,114 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 36,602,732 7,286,872 Ser. 409, Class 81, IO, 4 1/2s, 2040 35,207,806 6,829,415 Ser. 404, Class 2, IO, 4 1/2s, 2040 345,256 73,906 Ser. 366, Class 22, IO, 4 1/2s, 2035 4,429,018 336,340 Ser. 418, Class C24, IO, 4s, 2043 60,800,723 14,463,920 Ser. 13-41, Class IP, IO, 4s, 2043 51,049,981 9,725,532 Ser. 13-44, Class PI, IO, 4s, 2043 24,292,008 4,084,094 Ser. 13-60, Class IP, IO, 4s, 2042 19,524,244 3,546,681 Ser. 13-1, Class PI, IO, 4s, 2042 41,578,537 8,130,267 Ser. 12-96, Class PI, IO, 4s, 2041 8,289,855 1,483,055 Ser. 406, Class 2, IO, 4s, 2041 33,876,549 7,076,811 Ser. 406, Class 1, IO, 4s, 2041 23,300,411 4,930,367 Ser. 409, Class C16, IO, 4s, 2040 23,356,109 4,700,371 Ser. 405, Class 2, IO, 4s, 2040 374,359 70,600 Ser. 418, Class C15, IO, 3 1/2s, 2043 125,683,502 29,074,126 Ser. 13-70, Class CI, IO, 3 1/2s, 2043 19,715,676 2,655,702 Ser. 13-40, Class YI, IO, 3 1/2s, 2042 44,049,455 7,102,975 Ser. 12-145, Class TI, IO, 3s, 2042 37,022,634 4,150,237 Diversified Income Trust 27 MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-35, Class IP, IO, 3s, 2042 $22,809,038 $2,630,167 Ser. 13-53, Class JI, IO, 3s, 2041 37,533,225 5,037,663 Ser. 13-30, Class IP, IO, 3s, 2041 39,615,268 4,140,192 Ser. 03-W10, Class 1, IO, 1.102s, 2043 7,467,646 221,112 Ser. 00-T6, IO, 0.74s, 2030 8,691,829 184,701 Ser. 01-T1, Class 1, IO, 0.715s, 2040 1,018,861 20,843 Ser. 01-50, Class B1, IO, 0.419s, 2041 421,215 5,660 Ser. 02-W8, Class 1, IO, 0.319s, 2042 12,453,739 147,888 Ser. 99-51, Class N, PO, zero%, 2029 118,793 106,913 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.543s, 2039 18,210,355 3,176,979 IFB Ser. 10-163, Class SI, IO, 6.474s, 2037 24,637,869 3,849,692 IFB Ser. 11-41, Class SM, IO, 6.443s, 2041 17,001,141 3,224,240 IFB Ser. 11-11, Class PS, IO, 6.443s, 2040 23,333,471 3,908,333 IFB Ser. 10-15, Class SA, IO, 6.443s, 2039 16,465,617 2,743,995 IFB Ser. 10-55, Class SG, IO, 6.343s, 2040 24,967,481 4,760,550 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 77,685,100 17,720,748 IFB Ser. 10-67, Class SE, IO, 6.293s, 2040 15,046,944 2,837,854 IFB Ser. 12-149, Class LS, IO, 6.093s, 2042 28,881,418 4,682,255 IFB Ser. 13-37, Class S, IO, 6.073s, 2043 22,885,086 4,014,044 IFB Ser. 13-113, Class SL, IO, 6.073s, 2042 39,102,373 6,830,696 IFB Ser. 13-98, Class DS, IO, 6.045s, 2042 29,943,767 5,510,355 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 50,814,015 8,892,503 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 36,713,602 5,983,151 IFB Ser. 13-167, Class SG, IO, 5.993s, 2043 85,647,643 14,618,759 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 29,531,528 4,999,983 IFB Ser. 13-122, Class DS, IO, 5.993s, 2043 40,226,363 6,471,674 IFB Ser. 13-165, Class LS, IO, 5.993s, 2043 20,140,103 3,517,066 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 114,822,988 20,823,149 IFB Ser. 13-99, Class VS, IO, 5.945s, 2043 29,398,666 5,449,043 Ser. 13-149, Class MS, IO, 5.943s, 2039 52,443,527 8,357,925 IFB Ser. 14-4, Class SG, IO, 5.943s, 2044 72,116,785 13,234,872 IFB Ser. 13-147, Class SA, IO, 5.943s, 2043 30,214,251 5,344,901 IFB Ser. 12-77, Class MS, IO, 5.943s, 2042 25,895,142 6,151,132 IFB Ser. 11-128, Class TS, IO, 5.895s, 2041 19,119,369 3,854,465 IFB Ser. 13-99, Class AS, IO, 5.893s, 2043 14,392,764 3,272,195 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 12,343,887 2,227,454 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 29,658,580 5,355,746 IFB Ser. 10-113, Class SM, IO, 5.893s, 2040 32,582,275 5,498,194 IFB Ser. 10-121, Class SE, IO, 5.843s, 2040 30,055,662 4,996,814 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 11,393,867 1,993,927 IFB Ser. 11-70, Class SM, IO, 5.735s, 2041 32,221,000 7,819,070 IFB Ser. 11-70, Class SH, IO, 5.735s, 2041 33,097,000 8,047,205 Ser. 14-4, Class PI, IO, 5s, 2043 26,334,416 5,736,953 Ser. 14-25, Class MI, IO, 5s, 2043 28,303,988 6,447,649 Ser. 13-3, Class IT, IO, 5s, 2043 16,902,629 3,690,130 Ser. 13-6, Class IC, IO, 5s, 2043 14,519,566 3,110,817 28 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-146, Class IO, IO, 5s, 2042 $31,316,603 $7,053,125 Ser. 13-6, Class CI, IO, 5s, 2042 10,861,492 2,218,025 Ser. 13-130, Class IB, IO, 5s, 2040 31,577,372 4,322,535 Ser. 13-16, Class IB, IO, 5s, 2040 45,005,491 4,882,533 Ser. 11-41, Class BI, IO, 5s, 2040 30,698,249 3,913,545 Ser. 10-35, Class UI, IO, 5s, 2040 83,541,535 19,318,980 Ser. 10-20, Class UI, IO, 5s, 2040 39,350,883 7,935,893 Ser. 10-9, Class UI, IO, 5s, 2040 229,266,098 49,376,891 Ser. 09-121, Class UI, IO, 5s, 2039 84,773,397 19,895,469 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 50,681,055 11,702,458 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 8,323,816 1,836,484 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 25,810,516 5,566,554 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 21,650,353 2,565,350 Ser. 13-167, Class IO, IO, 4 1/2s, 2040 47,738,646 8,296,671 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 30,703,620 6,260,161 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 74,928,073 15,459,158 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 156,082,467 32,966,873 Ser. 09-121, Class QI, IO, 4 1/2s, 2039 31,439,790 6,956,682 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 21,175,385 3,695,105 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 29,999,580 4,865,332 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 10,948,698 1,350,631 Ser. 14-4, Class BI, IO, 4s, 2044 25,220,968 7,111,052 Ser. 14-4, Class IC, IO, 4s, 2044 34,733,959 7,541,437 Ser. 13-165, Class IL, IO, 4s, 2043 18,586,848 3,241,360 Ser. 13-27, Class IJ, IO, 4s, 2043 24,690,590 5,447,238 Ser. 13-24, Class PI, IO, 4s, 2042 11,225,140 2,101,346 Ser. 12-106, Class QI, IO, 4s, 2042 33,072,339 6,215,946 Ser. 12-56, Class IB, IO, 4s, 2042 15,724,321 3,682,056 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 30,620,446 4,593,128 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 88,804,359 15,836,481 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 27,670,017 4,340,734 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 52,242,234 8,838,864 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 49,555,271 7,996,239 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 37,096,189 6,461,043 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 60,328,238 13,573,974 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 31,269,048 5,464,579 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 25,903,669 5,069,089 Ser. 13-37, Class UI, IO, 3s, 2042 30,405,946 4,361,429 Ser. 13-41, Class MI, IO, 3s, 2041 29,259,884 4,050,738 Ser. 06-36, Class OD, PO, zero%, 2036 29,468 25,692 Ser. 06-64, PO, zero%, 2034 100,498 98,960 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 341,623 44,411 IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 115,499,564 20,212,424 Diversified Income Trust 29 MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Commercial mortgage-backed securities (16.5%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 $16,242,000 $16,856,614 Ser. 06-1, Class B, 5.49s, 2045 4,164,000 4,267,392 FRB Ser. 05-1, Class B, 5.29s, 2042 6,655,000 6,838,013 FRB Ser. 05-6, Class B, 5.182s, 2047 7,000,000 7,372,211 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 2,302,576 1,116,749 Ser. 07-5, Class XW, IO, 0.42s, 2051 162,889,940 1,664,735 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 F 3,285,000 3,244,364 FRB Ser. 07-PW16, Class AJ, 5.716s, 2040 12,200,000 12,276,250 FRB Ser. 06-PW11, Class AJ, 5.44s, 2039 1,580,000 1,629,622 Ser. 05-PWR7, Class D, 5.304s, 2041 4,190,000 3,916,812 Ser. 05-PWR7, Class C, 5.235s, 2041 4,945,000 4,722,173 Ser. 05-PWR7, Class B, 5.214s, 2041 7,239,000 7,313,869 Ser. 05-PWR9, Class C, 5.055s, 2042 3,745,000 3,567,487 Ser. 05-PWR9, Class AJ, 4.985s, 2042 1,723,000 1,788,646 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.44s, 2039 3,536,000 3,456,440 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.56s, 2047 19,282,000 19,490,438 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.783s, 2049 10,998,000 10,596,573 Ser. 06-C5, Class AJ, 5.482s, 2049 7,567,000 7,586,379 FRB Ser. 05-C3, Class B, 5.029s, 2043 16,007,000 14,992,156 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 6,762,000 6,527,359 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.116s, 2044 8,486,000 8,401,140 Ser. 07-CD5, Class XS, IO, 0.042s, 2044 130,764,402 582,307 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 2,860,000 2,977,546 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 7,782,000 7,866,824 FRB Ser. 13-CR11, Class D, 5.172s, 2046 10,518,000 9,975,408 FRB Ser. 13-LC13, Class D, 5.05s, 2046 18,552,000 17,348,199 FRB Ser. 13-LC6, Class D, 4.29s, 2046 5,725,000 5,070,107 FRB Ser. 13-CR6, Class D, 4.176s, 2046 4,300,000 3,752,168 FRB Ser. 13-CR8, Class D, 3.971s, 2046 9,068,000 7,709,462 FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 14,635,000 13,054,420 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 42,903 70,811 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $4,077,000 4,172,015 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 05-C4, Class D, 5.384s, 2038 5,737,000 5,836,824 Ser. 05-C5, Class F, 5.1s, 2038 4,760,000 4,593,400 30 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 $9,440,000 $9,335,405 Ser. 02-CP5, Class M, 5 1/4s, 2035 1,239,809 49,853 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.733s, 2039 198,831,928 3,234,260 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 08-C1, Class AJ, 5.978s, 2041 F 11,935,000 10,078,798 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 4,612,291 189,104 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 25,036,000 25,363,476 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.023s, 2020 12,993,350 221,017 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 2,021,515 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.278s, 2044 6,282,269 6,209,520 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 4,022,000 4,017,978 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 16,043,000 16,165,793 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 3,663,000 3,626,832 Ser. 05-GG4, Class AJ, 4.782s, 2039 11,884,000 12,062,574 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.639s, 2045 4,217,265 4,251,003 FRB Ser. 11-GC3, Class D, 5.544s, 2044 23,639,177 24,241,757 FRB Ser. GC10, Class D, 4.415s, 2046 11,011,000 9,809,700 Ser. 05-GG4, Class XC, IO, 0.706s, 2039 334,451,764 1,672,259 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.154s, 2030 (Cayman Islands) 2,453,000 1,666,814 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.088s, 2045 15,060,000 13,151,756 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 F 12,711,000 12,932,603 FRB Ser. 06-LDP7, Class B, 5.845s, 2045 9,729,000 8,656,902 Ser. 06-LDP6, Class AJ, 5.565s, 2043 20,859,000 21,336,671 Ser. 06-LDP8, Class B, 5.52s, 2045 5,447,000 5,439,919 FRB Ser. 06-LDP6, Class B, 5.503s, 2043 11,811,500 11,693,385 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 7,191,000 7,154,326 FRB Ser. 04-CBX, Class B, 5.021s, 2037 2,344,000 2,369,658 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 13,871,000 13,046,343 FRB Ser. 04-C3, Class C, 4.981s, 2042 4,777,000 4,717,288 FRB Ser. 13-LC11, Class D, 4.242s, 2046 16,608,000 14,623,972 FRB Ser. 13-C10, Class D, 4.16s, 2047 6,108,000 5,382,772 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.201s, 2051 9,324,000 8,718,779 FRB Ser. 11-C3, Class E, 5.544s, 2046 24,309,000 25,344,627 FRB Ser. 12-C6, Class E, 5.202s, 2045 22,910,000 22,646,851 FRB Ser. 12-C8, Class E, 4.668s, 2045 6,205,000 5,856,420 Diversified Income Trust 31 MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-LC9, Class E, 4.427s, 2047 $6,975,000 $6,412,975 FRB Ser. 13-C13, Class D, 4.056s, 2046 13,946,000 12,067,438 FRB Ser. 13-C13, Class E, 3.986s, 2046 9,387,000 7,206,150 Ser. 07-CB20, Class X1, IO, 0.144s, 2051 230,294,564 2,166,381 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 8,260,023 8,552,994 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 3,915,013 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 9,917,000 10,041,954 Ser. 06-C6, Class E, 5.541s, 2039 9,358,000 8,746,923 Ser. 07-C1, Class AJ, 5.484s, 2040 10,857,000 11,142,539 FRB Ser. 06-C6, Class C, 5.482s, 2039 4,186,000 4,081,350 FRB Ser. 05-C2, Class D, 5.204s, 2040 4,875,000 4,712,175 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 274,886 25 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.326s, 2051 4,285,000 4,646,226 FRB Ser. 05-CKI1, Class C, 5.283s, 2037 10,136,000 10,187,694 FRB Ser. 05-CIP1, Class C, 5.204s, 2038 5,991,000 5,526,698 FRB Ser. 05-CIP1, Class B, 5.174s, 2038 5,395,000 5,179,200 Ser. 04-KEY2, Class D, 5.046s, 2039 4,390,000 4,407,560 Ser. 05-MCP1, Class D, 5.023s, 2043 4,029,000 3,931,498 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.628s, 2037 509,435 19,104 Ser. 07-C5, Class X, IO, 4.753s, 2049 5,597,560 334,174 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 3,901,000 3,887,737 Ser. 06-4, Class AJ, 5.239s, 2049 8,108,000 8,006,650 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 9,331,000 8,997,883 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 10,372,000 9,183,369 Ser. 13-C8, Class D, 4.172s, 2048 6,644,000 5,814,164 Ser. 13-C10, Class D, 4.083s, 2046 8,270,000 7,139,408 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 10,422,000 10,135,395 FRB Ser. 06-HQ8, Class D, 5.498s, 2044 8,329,000 7,415,309 Ser. 06-HQ10, Class AJ, 5.389s, 2041 10,341,000 10,424,762 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 9,377,486 8,943,777 FRB Ser. 11-C3, Class E, 5.183s, 2049 8,481,870 8,544,551 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.233s, 2038 2,016,779 1,815,101 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 1,590,000 1,192,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 4,233,255 1,058,314 32 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.959s, 2049 $9,598,000 $8,680,044 Ser. 13-C6, Class D, 4.354s, 2046 2,662,000 2,347,085 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.992s, 2045 21,124,000 21,449,310 FRB Ser. 06-C25, Class AJ, 5.722s, 2043 11,577,000 12,053,972 Ser. 06-C24, Class AJ, 5.658s, 2045 15,521,000 15,609,470 FRB Ser. 05-C21, Class D, 5.24s, 2044 24,100,000 24,634,225 FRB Ser. 05-C20, Class B, 5.239s, 2042 15,494,522 15,871,180 Ser. 07-C34, IO, 0.307s, 2046 68,820,049 832,723 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C10, Class H, 5.543s, 2041 6,983,000 6,983,000 FRB Ser. 04-C11, Class G, 5.497s, 2041 5,825,000 5,854,125 FRB Ser. 04-C10, Class J, 5.007s, 2041 7,401,000 7,401,000 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 17,519,111 15,529,846 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 5,394,000 5,387,258 FRB Ser. 13-C17, Class D, 5.127s, 2046 F 20,406,000 19,109,430 FRB Ser. 12-C6, Class E, 5s, 2045 7,840,000 6,776,112 FRB Ser. 12-C9, Class D, 4.803s, 2045 7,612,000 7,161,370 FRB Ser. 13-C18, Class D, 4.676s, 2046 7,475,000 6,757,283 FRB Ser. 13-C15, Class D, 4.486s, 2046 F 21,385,004 19,152,008 FRB Ser. 13-C12, Class D, 4.357s, 2048 10,575,000 9,499,311 Ser. 14-C19, Class D, 4.306s, 2047 8,178,000 6,951,022 FRB Ser. 13-C14, Class D, 4.002s, 2046 12,895,000 11,215,168 Residential mortgage-backed securities (non-agency) (9.8%) American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1A, 0.314s, 2047 24,923,311 19,004,025 Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.437s, 2036 3,876,506 3,488,855 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 1,925,034 1,075,324 Ser. 13-RR1, Class 9A4, 9.481s, 2036 2,377,000 2,390,074 Ser. 13-RR1, Class 2A4, 9.181s, 2036 4,934,858 4,700,453 Ser. 13-RR1, Class 4A2, 4s, 2037 3,205,944 3,255,636 Ser. 12-RR10, Class 8A2, 4s, 2036 3,835,154 3,806,391 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 9,361,295 8,256,662 Ser. 13-RR1, Class 1A2, 2.428s, 2035 5,838,493 4,761,291 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 2A3, 12.267s, 2035 3,548,939 3,282,769 FRB Ser. 13-RR2, Class 3A2, 7.493s, 2036 3,193,000 2,969,490 Ser. 12-RR12, Class 2A2, 4s, 2035 2,511,836 2,496,263 FRB Ser. 12-RR1, Class 1A4, 2.701s, 2037 6,584,908 5,169,153 FRB Ser. 09-RR6, Class 1A2, 2.43s, 2035 7,751,421 6,646,844 FRB Ser. 12-RR1, Class 6A5, 0.344s, 2046 5,320,000 4,700,220 FRB Ser. 12-RR11, Class 5A3, zero%, 2037 1,613,083 993,659 Diversified Income Trust 33 MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Bear Stearns Alt-A Trust FRB Ser. 05-9, Class 11A1, 0.674s, 2035 $14,447,953 $11,513,574 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.029s, 2034 265,627 36,203 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 13-7, Class 3A2, 2 1/2s, 2035 6,500,000 5,362,500 FRB Ser. 11-12, Class 2A2, 0.524s, 2035 8,520,000 7,240,296 Countrywide Alternative Loan Trust Ser. 06-4CB, Class 1A6, 6s, 2036 6,170,946 5,347,495 Ser. 06-J2, Class A10, 6s, 2036 6,211,746 5,552,059 Ser. 05-20CB, Class 3A7, 5 1/2s, 2035 5,567,675 5,074,936 Ser. 05-11CB, Class 2A5, 5 1/2s, 2035 7,055,039 6,596,462 FRB Ser. 05-76, Class 2A1, 1.129s, 2036 9,503,399 8,344,269 FRB Ser. 05-38, Class A3, 0.504s, 2035 36,853,684 31,690,483 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 11,845,214 9,416,945 FRB Ser. 05-56, Class 4A1, 0.464s, 2035 15,821,839 13,132,127 FRB Ser. 05-81, Class A1, 0.434s, 2037 9,913,740 7,633,580 FRB Ser. 07-OA10, Class 2A1, 0.404s, 2047 8,035,045 6,671,578 Countrywide Home Loans FRB Ser. 06-3, Class 1A1, 0.394s, 2036 13,249,216 11,145,903 FRB Ser. 06-OA5, Class 1A1, 0.354s, 2046 6,546,981 5,311,042 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.554s, 2037 5,000,000 3,827,500 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 2,706,624 4,543,032 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 7,263,000 10,123,937 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 $32,044 31,966 Ser. 95-F, Class B2, 7.1s, 2021 35,710 35,622 GSC Capital Corp. Mortgage Trust Ser. 05-11, Class AF3, 4.778s, 2036 15,159,080 15,234,875 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.466s, 2035 31,393,847 27,096,030 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.274s, 2036 8,346,494 6,405,934 Jefferies Resecuritization Trust 144A FRB Ser. 09-R3, Class 3A2, 5.081s, 2035 9,896,266 8,634,492 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.755s, 2035 3,683,188 3,167,542 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.334s, 2037 7,719,964 6,909,368 MortgageIT Trust FRB Ser. 05-3, Class M1, 0.624s, 2035 6,267,473 5,499,707 FRB Ser. 05-3, Class A2, 0.504s, 2035 7,729,922 6,802,331 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.544s, 2035 12,601,735 11,530,587 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.981s, 2046 41,084,338 28,913,103 FRB Ser. 06-QO7, Class 1A1, 0.929s, 2046 47,488,166 30,748,588 FRB Ser. 06-QO5, Class 2A1, 0.344s, 2046 24,965,191 18,911,132 34 Diversified Income Trust MORTGAGE-BACKED SECURITIES (46.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.201s, 2046 $15,601,344 $13,885,196 FRB Ser. 06-AR3, Class A1B, 1.131s, 2046 21,787,733 17,767,896 FRB Ser. 06-AR4, Class 1A1B, 1.071s, 2046 9,535,192 8,104,913 FRB Ser. 05-AR19, Class A1C3, 0.654s, 2045 17,525,485 15,071,917 FRB Ser. 05-AR13, Class A1C3, 0.644s, 2045 35,332,894 30,439,288 FRB Ser. 05-AR8, Class 2AC2, 0.614s, 2045 10,908,742 9,637,874 FRB Ser. 05-AR11, Class A1B2, 0.604s, 2045 6,393,097 5,593,960 FRB Ser. 05-AR13, Class A1B2, 0.584s, 2045 7,997,301 7,197,571 FRB Ser. 05-AR17, Class A1B2, 0.564s, 2045 1,692,555 1,489,449 FRB Ser. 05-AR15, Class A1B2, 0.564s, 2045 11,121,784 9,704,424 FRB Ser. 05-AR19, Class A1C4, 0.554s, 2045 6,558,784 5,706,142 FRB Ser. 05-AR11, Class A1B3, 0.554s, 2045 12,728,277 11,137,242 FRB Ser. 05-AR8, Class 2AC3, 0.544s, 2045 3,781,263 3,327,511 FRB Ser. 05-AR1, Class A1B, 0.544s, 2045 5,856,513 5,206,908 FRB Ser. 05-AR15, Class A1B3, 0.494s, 2045 6,908,361 5,993,349 FRB Ser. 05-AR6, Class 2A1C, 0.494s, 2045 13,952,808 12,487,763 FRB Ser. 05-AR6, Class 2AB3, 0.424s, 2045 3,759,970 3,402,773 FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 16,977,455 12,138,880 Total mortgage-backed securities (cost $2,582,844,117) CORPORATE BONDS AND NOTES (30.7%)* Principal amount Value Basic materials (2.2%) ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) $5,135,000 $6,502,194 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 2,090,000 2,160,538 ArcelorMittal SA sr. unsec. unsub. notes 5s, 2017 (France) 500,000 530,625 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 2,921,000 2,869,883 Ashland, Inc. sr. unsec. unsub. notes 3s, 2016 3,880,000 3,952,750 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,256,000 1,350,200 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2016 (Luxembourg) 1,375,000 1,409,375 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,742,000 2,933,940 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 2,990,000 2,945,150 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,529,000 3,793,675 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 955,000 1,120,931 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,415,000 1,418,538 Cemex SAB de CV 144A company guaranty sr. notes 9 1/2s, 2018 (Mexico) 845,000 973,863 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 4,650,000 5,080,125 Diversified Income Trust 35 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Basic materials cont. Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) $2,485,000 $2,643,419 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 200,000 207,250 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 2,902,000 3,112,395 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 3,030,000 3,200,438 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,674,000 1,766,070 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,386,000 1,410,255 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 2,084,000 2,292,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,572,000 2,707,030 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,041,000 1,121,678 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 1,198,000 1,199,498 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 4,275,000 4,665,094 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,972,000 2,346,680 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 1,980,000 2,049,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 4,499,000 4,678,960 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 4,125,000 4,620,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 816,000 895,560 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 4,945,000 4,975,906 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 383,000 340,870 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 1,205,000 1,319,475 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 5,545,000 5,732,144 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 900,000 919,125 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,472,000 2,855,160 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,634,000 2,917,155 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 3,381,000 3,659,933 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 1,785,000 1,817,808 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,325,000 2,598,188 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 3,540,000 3,787,800 PQ Corp. 144A sr. notes 8 3/4s, 2018 2,603,000 2,843,778 36 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Basic materials cont. Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $435,000 $486,113 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,649,000 1,778,859 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,764,000 1,944,810 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,065,000 1,072,988 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 985,000 1,035,659 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 82,000 92,660 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 305,000 331,688 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 1,405,000 1,527,938 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 700,000 712,250 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 3,110,000 3,506,525 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,240,000 2,455,600 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,862,000 1,913,205 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 1,735,000 1,843,438 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 1,105,000 1,099,475 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 7,524,000 8,182,350 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 4,031,000 4,660,844 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 3,425,000 3,711,844 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 2,733,000 2,996,051 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 2,425,000 2,494,719 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 500,000 580,625 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,290,000 2,421,675 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 1,010,000 1,063,025 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 1,008,000 1,018,080 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 1,091,000 1,137,368 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,624,000 4,022,640 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 2,906,000 2,775,230 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 812,000 860,720 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 537,000 408,120 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 1,545,000 1,595,213 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 1,808,000 1,862,240 Diversified Income Trust 37 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Capital goods cont. KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 590,000 $893,396 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $1,646,000 1,740,645 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,324,000 4,414,382 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 4,338,000 4,619,970 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 5,532,000 5,421,360 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 5,277,000 5,369,348 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 5,859,000 6,371,663 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,445,000 1,531,700 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 560,000 823,327 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $484,000 510,620 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,325,000 1,455,844 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 4,685,000 4,907,538 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 1,325,000 1,480,688 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 3,375,000 3,611,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 4,095,000 4,468,669 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 2,120,000 2,257,800 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 1,020,000 1,493,028 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $1,830,000 2,008,425 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 415,000 451,313 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 5,479,000 5,862,530 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,687,000 1,809,308 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 1,120,000 1,187,200 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 455,000 503,913 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 3,764,000 3,829,870 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 3,171,000 3,400,898 38 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Capital goods cont. Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 $1,395,000 $1,374,075 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 1,275,000 1,345,125 Communication services (3.6%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,000,000 2,375,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 244,000 278,770 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 3,134,000 3,322,040 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 6,802,000 6,733,980 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 4,219,000 4,081,883 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,347,000 1,424,453 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 7,671,000 8,140,849 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 380,000 399,475 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 729,000 775,474 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 4,459,000 4,531,459 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 4,210,000 4,704,675 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 4,855,000 5,182,713 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 5,118,000 5,322,720 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,657,000 2,975,840 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 3,588,000 3,744,975 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,620,000 3,058,850 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 475,000 496,375 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,949,000 2,139,028 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,750,000 4,228,125 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 4,928,000 5,125,120 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 770,000 800,800 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,949,000 2,139,028 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 4,016,000 4,256,960 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 9,639,000 10,145,048 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 2,470,000 2,612,025 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 1,560,000 2,240,815 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $2,993,000 3,355,901 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 515,000 565,213 Diversified Income Trust 39 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 $183,000 $198,326 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 895,000 944,225 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 386,000 413,020 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,467,000 993,893 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,202,000 3,514,195 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 2,520,000 4,411,279 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $2,618,000 2,624,545 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 3,051,000 3,406,759 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,518,894 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 2,843,000 3,017,134 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 520,000 544,700 Sprint Capital Corp. company guaranty 6 7/8s, 2028 4,110,000 3,986,700 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 4,280,000 5,034,350 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 3,538,000 3,847,575 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 4,427,000 5,412,008 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 5,079,000 5,586,900 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 7,480,000 8,153,200 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 495,000 722,682 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 540,000 652,636 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 $800,000 859,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,915,000 4,159,688 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 900,000 963,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 4,663,000 4,948,609 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,582,000 2,701,418 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 2,690,000 4,077,429 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 790,000 1,193,172 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 1,855,000 2,771,049 40 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Communication services cont. Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 2,130,000 $3,097,370 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 2,398,000 3,616,554 Unitymedia KabelBW GmbH 144A company guaranty notes 9 1/2s, 2021 (Germany) EUR 665,000 1,056,782 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 1,986,000 3,019,025 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $7,563,000 7,581,908 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 162,000 290,591 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 2,160,000 3,817,467 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $6,125,000 6,951,875 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 301,000 438,371 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 4,110,000 5,985,731 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,135,000 1,197,425 Wind Acquisition Holdings Finance SA company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) EUR 1,241,900 1,796,311 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $2,884,000 3,309,390 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 780,000 838,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 815,000 794,625 Consumer cyclicals (5.2%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 360,000 392,400 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,673,000 3,080,633 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 2,740,000 2,787,950 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,870,000 3,307,675 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 3,975,000 4,322,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 275,000 305,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 1,336,000 1,396,120 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,696,000 1,696,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,936,000 1,870,660 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 600,000 650,400 Diversified Income Trust 41 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) $2,409,000 $2,565,585 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 3,125,000 3,227,594 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 1,185,000 1,276,838 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 2,425,000 2,600,813 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 1,965,000 2,132,025 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,865,000 2,081,806 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 1,185,000 1,063,538 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,016,000 2,902,900 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 4,362,000 4,471,050 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 855,000 912,969 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 956,813 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 261,000 262,958 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 4,905,000 4,941,788 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 813,000 924,788 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 4,412,000 5,084,830 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,348,000 2,656,175 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty notes 8 1/4s, 2021 860,000 971,800 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty notes 8s, 2019 1,080,000 1,183,950 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 438,000 438,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 3,261,000 3,134,636 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 566,000 627,553 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 4,178,000 4,360,788 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 1,721,000 1,807,050 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 857,000 925,560 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 5,336,000 5,702,850 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 2,131,000 2,093,708 42 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $2,310,000 $2,460,150 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 2,831,000 2,947,779 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,270,000 2,423,225 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,391,000 2,749,650 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,487,000 1,546,480 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 3,355,000 3,602,431 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 450,000 455,625 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 2,635,000 3,006,862 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 1,140,000 1,172,775 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 1,605,000 1,685,250 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 2,000,000 2,135,460 General Motors Co. 144A sr. unsec. unsub. notes 4 7/8s, 2023 3,000,000 3,075,000 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 2,590,000 2,755,113 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 3,020,000 3,099,275 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 885,000 908,231 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 4,092,000 4,439,820 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,495,000 2,383,554 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $2,315,000 2,019,838 Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 25,900,000 1,597,585 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) $900,000 1,030,906 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 418,000 468,763 GTECH SpA jr. sub. FRN notes Ser. REGS, 8 1/4s, 2066 (Italy) EUR 2,387,000 3,566,521 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $2,903,000 3,135,240 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 1,090,000 1,115,888 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 925,000 1,000,156 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 1,008,000 1,023,120 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 1,235,000 1,341,519 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 4,588,000 4,926,365 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 1,205,275 1,672,899 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ $700,000 729,750 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 6,330,000 6,567,375 Diversified Income Trust 43 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 $1,060,000 $1,152,750 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,755,000 3,099,375 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 1,325,000 1,401,188 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 2,567,000 2,721,020 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 2,250,000 2,306,250 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,125,000 3,328,125 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 4,299,000 4,180,778 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,370,000 1,393,975 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,330,000 2,513,488 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,705,000 2,985,644 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 3,490,000 3,533,625 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 2,555,000 2,915,894 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 915,000 999,638 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 4,748,000 5,264,345 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 2,495,000 2,887,963 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 1,210,000 1,327,975 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 5,615,776 6,345,827 Navistar International Corp. sr. notes 8 1/4s, 2021 4,579,000 4,676,304 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 1,826,000 2,017,730 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 1,280,000 1,406,400 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,317,000 1,321,939 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 4,245,000 4,563,375 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 3,936,000 4,113,120 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 799,000 804,993 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,343,000 2,571,443 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 2,155,000 2,408,213 Owens Corning company guaranty sr. unsec. notes 9s, 2019 692,000 857,271 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 3,735,000 3,669,638 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 3,797,000 3,967,865 Petco Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,280,000 1,379,200 44 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ $665,000 $681,625 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,625,000 1,815,938 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 280,000 261,100 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 230,000 250,700 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 3,275,000 3,307,750 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 1,395,000 1,436,850 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 503,000 550,785 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,820,000 2,975,100 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,139,000 3,496,061 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 3,558,000 3,936,038 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 2,595,000 4,021,876 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $260,000 290,550 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 1,220,000 1,381,650 Schaeffler Finance BV 144A company guaranty sr. notes 4 3/4s, 2021 (Netherlands) 2,055,000 2,101,238 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 2,019,000 2,099,760 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 1/8s, 2022 1,434,000 1,451,925 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 353,000 350,353 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 4,858,000 5,125,190 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 200,000 206,000 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 5,129,000 5,167,468 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 90,000 98,100 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 232,738 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,125,000 1,219,219 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 2,300,000 2,449,500 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 2,315,000 2,280,275 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,170,000 1,155,375 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 5,308,000 5,361,080 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 2,188,000 4,015,233 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 $1,000,000 1,100,000 Diversified Income Trust 45 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $2,378,000 $2,425,560 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 2,350,841 2,480,137 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 4,975,000 5,677,719 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 475,000 486,875 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,339,000 2,590,443 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,293,000 1,428,765 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 1,500,000 1,612,500 Consumer staples (1.9%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 4,005,000 3,744,675 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 883,320 896,570 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 11,100,000 4,837,624 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $7,136,000 7,760,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 2,280,000 2,297,100 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 970,000 960,300 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 3,105,000 3,178,012 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,492,000 1,628,145 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 1,365,000 1,412,775 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 475,000 445,313 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 2,890,000 3,001,988 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 459,425 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 2,850,000 2,785,875 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,401,000 2,707,128 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,349,000 1,490,645 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 2,171,000 2,095,015 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 1,337,000 1,320,288 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,498,000 2,747,800 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,296,000 4,682,640 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 5,890,000 6,331,750 46 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer staples cont. Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 1,688,000 $2,957,615 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $1,220,000 1,153,084 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 5,905,000 5,809,044 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 800,000 852,000 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 5,777,000 6,181,390 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 280,000 298,551 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 680,000 744,600 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,515,000 3,743,475 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 1,675,000 1,779,688 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 915,000 979,050 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 6,615,000 7,284,769 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 1,645,000 1,795,106 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 263,000 282,725 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 2,010,000 2,060,250 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 4,388,000 4,409,940 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 3,845,000 4,388,106 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 595,000 660,450 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,405,000 1,517,400 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 460,000 477,250 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,515,000 1,575,600 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 4,016,000 4,507,960 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 590,000 594,425 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 920,000 1,015,450 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 1,582,000 1,676,920 Energy (5.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,947,000 2,073,555 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 765,000 823,331 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 6,012,000 6,049,575 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,950,000 1,472,250 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 1,938,000 1,967,070 Diversified Income Trust 47 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 $1,992,000 $2,121,480 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 520,000 559,000 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 1,560,000 1,719,900 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,906,000 4,189,185 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,640,000 1,865,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 260,000 286,000 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 565,000 852,426 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $475,000 502,906 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 215,000 234,350 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 3,280,000 3,575,200 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 2,672,000 2,778,880 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 896,000 934,080 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 2,355,000 1,693,555 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $558,000 446,400 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,829,000 1,986,751 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 7,000,000 7,306,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,340,000 2,550,600 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 2,050,000 2,060,250 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 2,280,000 2,242,859 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 2,345,000 2,485,700 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 1,810,000 1,857,965 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,318,400 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 3,305,000 3,901,652 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 740,000 833,388 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,595,000 4,755,825 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 3,436,000 3,736,650 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 2,835,000 3,054,713 48 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 $5,523,000 $5,730,113 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 810,000 824,175 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 795,000 864,563 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,625,000 1,767,188 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,492,000 1,568,465 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 540,000 598,725 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 4,565,000 4,673,419 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 8,153,000 8,153,000 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,945,000 3,070,163 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 5,945,000 6,197,663 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 6 1/8s, 2020 (Russia) 5,000,000 5,175,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,700,000 1,559,427 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 2,380,000 2,528,750 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,624,000 1,709,260 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 3,431,000 3,551,085 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 22,465,000 21,229,425 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 4,300,000 4,579,500 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 1,000,000 1,065,000 Norther Blizzard Resources, inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 725,000 746,750 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,045,000 1,133,825 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 3,475,000 3,761,688 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,250,000 2,396,878 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,425,000 1,449,938 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 2,848,000 3,189,760 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 760,000 828,400 Pertamina Persero PT 144A sr. unsec. notes 5 1/4s, 2021 (Indonesia) 12,300,000 12,330,750 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 720,000 692,100 Diversified Income Trust 49 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Pertamina Persero PT 144A sr. unsec. unsub. notes 6s, 2042 (Indonesia) $1,425,000 $1,261,125 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 4,050,000 3,650,063 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 21,355,000 16,146,943 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 10,370,000 5,496,100 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 5,000,000 3,857,250 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 30,715,000 29,364,769 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 16,885,000 14,539,842 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 25,641,000 21,474,338 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 1,000,000 907,500 Petroleos Mexicanos company guaranty sr. unsec. notes 6 1/2s, 2041 (Mexico) 1,000,000 1,095,000 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 1,865,000 2,017,456 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 1,665,000 1,716,263 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,583,000 2,854,215 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,640,000 1,771,200 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 790,000 805,800 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,321,000 3,491,201 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 3,111,000 3,180,998 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 2,650,000 2,742,750 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,885,000 3,187,925 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 705,000 740,250 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 3,925,000 4,278,250 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 678,000 723,765 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 2,090,000 2,289,240 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 3,445,000 3,729,213 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,105,000 1,182,350 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 985,000 1,052,719 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 590,000 543,035 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $2,590,000 2,615,900 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 655,000 660,947 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,915,000 2,029,900 50 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 $5,725,000 $6,147,219 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 5,215,000 5,345,375 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 1,942,000 2,077,940 Financials (5.0%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,815,000 2,025,994 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 4,595,000 4,859,213 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 2,000,000 2,465,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 7,290,000 8,665,988 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,333,000 1,589,603 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 7,000,000 10,511,466 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $1,200,000 1,213,500 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 2,200,000 2,228,883 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 617,000 613,915 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 1,030,000 1,526,509 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 835,000 1,499,956 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $2,575,000 2,748,813 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 782,000 782,978 CIT Group, Inc. sr. unsec. notes 5s, 2023 1,205,000 1,232,113 CIT Group, Inc. sr. unsec. notes 5s, 2022 4,115,000 4,269,313 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,350,000 1,447,875 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 1,960,000 1,981,446 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,885,000 3,227,594 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,710,000 1,842,525 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,620,000 2,397,300 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 785,000 897,844 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,984,000 1,676,480 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 2,805,000 2,917,200 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 3,250,000 3,688,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,659,000 4,152,965 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 4,906,000 5,335,275 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 3,400,000 3,629,500 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 1,092,000 1,587,346 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 $5,500,000 5,830,000 Diversified Income Trust 51 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Financials cont. Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $3,985,000 $4,044,775 Industry & Construction Bank St. Petersburg OJSC Via Or-ICB unsec. sub. FRN notes 5.01s, 2015 (Russia) 1,695,000 1,646,828 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 760,000 803,700 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 R 1,475,000 1,511,875 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 2,250,000 2,539,688 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 2,775,000 3,004,981 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,080,000 2,988,615 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) $2,300,000 2,311,500 MetLife Capital Trust X 144A jr. sub. FRB bonds 9 1/4s, 2068 935,000 1,227,188 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 2,405,000 2,573,350 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,454,000 1,461,270 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 740,000 747,400 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 1,380,000 1,386,900 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 3,243,000 3,056,528 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 3,375,000 3,594,375 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 3,872,000 4,123,680 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,774,000 1,876,005 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 3,493,000 3,868,498 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 3,210,000 3,298,275 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 3,128,000 3,116,270 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 500,000 546,250 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 6,465,000 6,561,975 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 2,550,000 3,530,571 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) $1,495,000 1,530,810 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. FRN notes 6s, 2021 (Russia) 5,350,000 5,229,625 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A unsec. notes sr. loan 9s, 2014 (Russia) 2,875,000 2,903,750 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 2,100,000 2,181,071 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 5,010,000 5,165,310 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,021,000 3,557,228 52 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Financials cont. Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) $2,540,000 $2,655,570 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 4,130,000 4,532,675 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 1,295,000 1,434,213 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 3,875,000 3,942,813 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 1,665,000 1,720,761 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 2,000,000 2,095,000 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 796,000 871,620 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 976,000 1,363,652 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 2,000,000 3,120,376 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $3,400,000 2,988,702 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 3,583,000 3,726,320 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 3,100,000 2,929,500 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 1,956,000 1,936,440 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,600,000 1,616,340 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 4,335,000 4,454,213 VTB Bank OJSC Via VTB Capital SA 144A bank guaranty sr. unsec. notes 6.551s, 2020 (Russia) 5,000,000 5,175,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 22,451,000 23,854,188 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 23,618,000 24,267,495 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 37,900,000 37,710,798 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 2,770,000 2,763,075 Health care (2.1%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 2,200,000 2,296,250 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,210,000 1,258,400 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 1,901,000 2,053,080 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,173,201 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 $1,770,000 1,880,625 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 2,085,000 2,245,545 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 2,235,000 3,380,208 Diversified Income Trust 53 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Health care cont. Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $2,247,000 $2,314,410 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 1,470,000 1,490,213 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 1,126,000 1,186,523 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 721,000 792,199 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 475,000 486,875 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 570,000 595,650 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 2,429,000 2,501,870 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 865,000 1,260,438 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $2,010,000 2,231,100 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 2,990,000 5,251,814 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $2,205,000 2,262,881 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,686,000 1,801,913 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,675,000 1,804,813 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 2,160,000 2,365,200 Grifols Worldwide Operations, Ltd. 144A sr. unsec. notes 5 1/4s, 2022 (Ireland) 705,000 722,625 HCA, Inc. company guaranty sr. notes 5 7/8s, 2022 2,000,000 2,155,000 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 1,801,000 1,807,754 HCA, Inc. sr. notes 6 1/2s, 2020 7,233,000 8,100,960 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 741,000 846,593 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 3,240,000 3,523,500 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 1,000,000 1,020,000 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,591,000 1,698,393 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 816,000 858,840 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 2,140,000 2,249,675 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,349,000 1,500,763 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 3,387,000 3,488,610 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 5,154,000 5,927,100 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 1,213,000 1,410,113 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 365,000 374,125 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,083,000 1,175,055 54 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Health care cont. Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R $1,266,000 $1,379,940 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 2,195,000 2,148,409 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 2,331,000 2,523,308 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 840,000 896,700 Service Corp. International/US sr. notes 7s, 2019 970,000 1,026,988 Service Corp. International/US sr. notes 7s, 2017 3,136,000 3,513,888 Service Corp. International/US sr. unsec. unsub. notes 4 1/2s, 2020 1,933,000 1,884,675 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 3,168,000 3,207,600 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,790,000 2,932,290 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 2,400,000 2,559,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 1,825,000 1,783,938 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 3,040,000 2,933,600 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,677,000 2,954,739 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 575,000 579,313 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 4,967,000 5,314,690 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 350,000 378,875 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 900,000 956,250 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,560,000 2,771,200 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 350,000 370,125 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 2,270,000 2,497,000 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 3,905,000 4,100,250 Technology (1.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,900,000 3,055,875 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 5,785,000 6,088,713 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,786,000 1,656,515 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 5,131,000 5,092,518 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 597,000 652,969 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 6,818,000 8,113,420 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 4,240,000 4,838,900 Diversified Income Trust 55 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Technology cont. First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 $3,890,000 $4,084,500 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 11,711,000 12,706,435 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,245,000 1,338,375 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 4,449,000 5,160,840 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 2,380,000 2,427,600 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 2,336,000 2,464,480 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 555,000 625,069 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 200,000 231,500 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 3,445,000 3,660,313 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 2,819,000 2,952,903 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 6,620,000 6,586,900 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 1,315,000 1,390,613 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,062,000 2,260,468 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 3,115,000 3,387,563 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 1,550,000 2,407,273 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 3,425,000 5,126,077 Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 6,917,000 8,277,944 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $1,475,000 1,567,188 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,660,000 2,872,800 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 4,547,700 4,939,939 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 3,645,000 4,004,944 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 3,035,000 3,080,525 Utilities and power (1.5%) AES Corp. (VA) sr. unsec. notes 8s, 2020 5,164,000 6,093,520 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 5,000,000 5,918,750 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 1,960,000 2,234,400 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 965,000 925,194 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 4,425,000 4,834,313 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 2,765,000 2,903,250 56 Diversified Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Utilities and power cont. Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 $510,000 $515,100 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 3,625,000 3,915,000 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 5 3/4s, 2021 (Brazil) 500,000 492,500 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 2,495,000 2,824,410 El Paso, LLC company guaranty sr. notes 7s, 2017 4,910,000 5,540,130 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 2,976,000 3,852,777 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 7,570,000 7,967,425 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 7,000,000 7,376,250 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 2,415,000 2,762,156 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,584,000 2,984,520 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 2,122,000 2,291,760 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 485,000 544,413 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 605,000 586,813 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,237,000 2,281,740 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 530,000 541,925 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 1,368,000 1,368,000 Majapahit Holding BV 144A company guaranty sr. unsec. unsub. notes 8s, 2019 (Indonesia) 3,850,000 4,480,438 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 6,000,000 6,600,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 535,178 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 4,233,000 4,391,738 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,140,000 1,148,550 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 955,000 888,150 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,440,000 1,105,200 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 819,000 1,165,382 Total corporate bonds and notes (cost $1,765,102,215) Diversified Income Trust 57 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $632,357 $714,997 U.S. Government Agency Mortgage Obligations (12.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, TBA, April 1, 2044 5,000,000 5,330,078 3s, March 1, 2043 ## 1,962,950 1,877,454 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2044 23,000,000 25,386,250 4 1/2s, with due dates from November 1, 2043 to January 1, 2044 ## 33,952,817 36,298,130 4 1/2s, TBA, May 1, 2044 130,000,000 138,251,958 4 1/2s, TBA, April 1, 2044 165,000,000 176,034,375 4s, TBA, May 1, 2044 115,000,000 119,123,831 4s, TBA, April 1, 2044 155,000,000 161,115,231 3 1/2s, TBA, April 1, 2044 17,000,000 17,102,265 3s, with due dates from January 1, 2043 to August 1, 2043 9,608,224 9,217,475 3s, TBA, May 1, 2044 24,000,000 23,100,938 3s, TBA, April 1, 2044 26,000,000 25,100,156 Total U.S. government and agency mortgage obligations (cost $739,733,469) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/8s, February 15, 2040 i $1,094,711 $1,319,981 U.S. Treasury Notes 1 3/4s, May 15, 2023 i 438,000 409,004 1s, May 31, 2018 i 170,000 167,384 1/2s, July 31, 2017 i 178,000 174,597 Total U.S. treasury obligations (cost $2,070,966) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.2%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $2,586,760 $1,967,231 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 17,225,000 15,933,125 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 43,325,000 42,198,550 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 50,760,786 38,578,197 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 1,800,000 1,810,332 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. notes 5 3/4s, 2023 (Brazil) 5,000,000 5,156,752 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 3,755,000 3,994,194 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) units 7,250 3,105,770 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $25,600,000 25,024,000 58 Diversified Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.2%)* cont. Principal amount Value Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $3,300,000 $2,897,400 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 10,550,000 11,011,563 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 2,700,000 2,349,000 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 6,300,000 6,678,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 1,276,000 1,299,389 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 5,289,897 4,840,256 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 6,626,517 5,964,718 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 6,166,517 5,540,974 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 6,892,517 6,202,253 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 7,279,517 6,571,757 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 13,709,518 12,405,868 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 7,342,517 6,655,134 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 10,611,517 9,629,211 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 10,509,517 9,570,243 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 9,258,517 8,476,585 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 6,359,517 5,850,983 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 8,429,521 7,853,009 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 5,972,522 5,623,949 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 15,206,522 14,485,155 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 5,899,522 5,692,158 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 11,021,522 10,730,388 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 6,667,522 6,617,332 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 10,624,522 10,740,241 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 21,467,522 22,069,841 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 14,863,863 15,606,079 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 10,029,758 10,795,883 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $3,740,000 3,804,068 Diversified Income Trust59 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.2%)* cont. Principal amount Value Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $7,275,000 $6,519,855 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 3,255,000 3,446,166 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 123,450,000 3,459,522 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $2,905,000 2,556,400 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 22,029,000 34,997,289 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $3,500,000 3,819,375 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 4,199,000 6,176,957 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $700,652 790,434 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 1,925,000 1,917,781 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,315,200 1,498,013 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 1,250,000 1,250,181 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 755,246 756,152 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 4,199,000 6,567,543 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $1,300,000 1,347,983 Turkey (Republic of) sr. unsec. bonds 5 3/4s, 2024 (Turkey) 11,500,000 11,758,750 Turkey (Republic of) sr. unsec. bonds 5 5/8s, 2021 (Turkey) 6,800,000 7,019,980 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 5,015,000 5,815,544 Turkey (Republic of) unsec. notes 6 3/4s, 2040 (Turkey) 5,080,000 5,326,939 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 10,620,000 10,409,724 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 5,035,000 4,929,265 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 2,900,000 1,783,500 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9 1/4s, 2027 (Venezuela) 6,555,000 4,950,139 Venezuela (Bolivarian Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 4,935,000 4,947,535 Total foreign government and agency bonds and notes (cost $427,913,008) SENIOR LOANS (1.9%)* c Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $1,800,000 $1,796,625 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 100,000 101,125 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,231,900 1,231,900 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,015,000 1,038,472 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 621,135 624,327 WR Grace & Co. bank term loan FRN 3s, 2021 1,687,368 1,683,501 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 U 602,632 601,250 60 Diversified Income Trust SENIOR LOANS (1.9%)* c cont. Principal amount Value Communication services (—%) Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 $1,790,627 $1,793,363 Consumer cyclicals (0.9%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 684,910 687,264 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 10,603,735 9,998,993 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 2,846,811 2,853,928 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 10,049,000 9,827,922 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 1,198,426 1,198,426 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 306,574 306,574 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 4,183,254 4,006,775 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 2,999,211 3,002,960 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 488,532 494,639 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 3,975,038 4,006,269 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,075,000 1,078,527 ROC Finance, LLC bank term loan FRN 5s, 2019 5,003,818 4,884,978 Travelport, LLC bank term loan FRN 9 1/2s, 2016 7,200,289 7,441,052 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 745,267 762,346 Travelport, LLC bank term loan FRN 6 1/4s, 2019 744,375 760,813 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 2,194,500 2,193,403 Univision Communications, Inc. bank term loan FRN 4 1/2s, 2020 1,000,000 998,958 Consumer staples (0.1%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 2,400,000 2,382,000 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,435,000 1,426,031 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,409,350 1,416,573 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 1,516,200 1,518,095 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 1,000,000 1,015,000 Energy (0.2%) Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 2,091,000 2,136,414 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 3,260,000 3,385,161 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 1,709,927 1,734,037 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 1,500,000 1,530,000 Financials (0.1%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 893,799 896,313 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 2,000,000 2,002,500 Health care (0.2%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,239,313 1,239,313 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 2,184,525 2,201,577 Diversified Income Trust 61 SENIOR LOANS (1.9%)* c cont. Principal amount Value Health care cont. Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 $2,115,095 $2,115,095 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.236s, 2021 2,265,000 2,262,169 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 2,050,000 2,037,614 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 1,269,007 1,273,893 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B6, 8s, 2018 3,315,298 3,318,235 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 4,217,125 4,183,915 First Data Corp. bank term loan FRN 4.17s, 2018 824,435 825,901 First Data Corp. bank term loan FRN 4.155s, 2021 61,131 61,208 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 3,701,400 3,734,676 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 ‡‡ 3,750,000 3,703,125 Utilities and power (—%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 4,000,000 2,880,000 Total senior loans (cost $112,307,666) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$99.75 $190,000,000 $1,800,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/99.56 190,000,000 2,131,420 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.59 190,000,000 2,311,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.34 190,000,000 2,049,530 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.41 198,000,000 1,417,284 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.20 198,000,000 1,227,006 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.00 198,000,000 1,056,528 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/101.03 198,000,000 890,802 Total purchased options outstanding (cost $14,390,859) 62 Diversified Income Trust PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.80/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/1.80 EUR 185,695,000 $1,752,385 Goldman Sachs International 1.80/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/1.80 EUR 185,695,000 1,752,386 Total purchased swap options outstanding (cost $3,119,726) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $910,000 $1,281,963 Total convertible bonds and notes (cost $978,272) SHORT-TERM INVESTMENTS (12.6%)* Principal amount/shares Value Federal Home Loan Bank unsec. discount notes with an effective yield of 0.10%, April 9, 2014 $25,000,000 $24,999,444 Federal Home Loan Bank unsec. discount notes with an effective yield of 0.10%, April 2, 2014 16,000,000 15,999,956 Federal Home Loan Mortgage Corp. unsec. discount notes with an effective yield of 0.15%, October 6, 2014 22,034,000 22,027,103 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.11%, November 17, 2014 21,400,000 21,390,434 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.10%, April 21, 2014 29,000,000 28,998,389 Putnam Money Market Liquidity Fund 0.06% L shares 188,837,512 188,837,512 Putnam Short Term Investment Fund 0.07% L shares 208,435,859 208,435,859 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 § $5,000,000 4,999,571 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.14%, August 21, 2014 # Δ § 56,953,000 56,940,072 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 # § 41,079,000 41,073,454 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, May 29, 2014 # Δ § 134,268,000 134,248,849 Total short-term investments (cost $747,913,654) TOTAL INVESTMENTS Total investments (cost $6,396,373,952) Diversified Income Trust 63 Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty RUB Russian Ruble USD /$ United States Dollar Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $5,956,582,971. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). 64Diversified Income Trust c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). At the close of the reporting period, the fund maintained liquid assets totaling $1,747,451,186 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82.9% Canada 1.0% Greece 2.8 Ireland 0.7 Russia 2.1 Ukraine 0.6 Argentina 1.9 Indonesia 0.5 Venezuela 1.5 Germany 0.5 Luxembourg 1.1 Other 3.4 United Kingdom 1.0 Total 100.0% FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $1,860,576,882) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $1,443,685 $894,999 $548,686 Canadian Dollar Sell 4/16/14 7,988,806 7,946,085 (42,721) Chilean Peso Buy 4/16/14 172,214 186,908 (14,694) Colombian Peso Buy 4/16/14 14,874,035 14,669,199 204,836 Singapore Dollar Sell 5/21/14 8,243,792 8,131,572 (112,220) Swiss Franc Sell 6/18/14 10,837,206 10,789,489 (47,717) Barclays Bank PLC Australian Dollar Buy 4/16/14 21,655,920 20,899,829 756,091 Australian Dollar Sell 4/16/14 21,655,920 20,529,514 (1,126,406) Brazilian Real Buy 4/2/14 7,839,401 7,299,043 540,358 Diversified Income Trust 65 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $1,860,576,882) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Brazilian Real Sell 4/2/14 $7,839,401 $7,327,539 $(511,862) British Pound Sell 6/18/14 23,831,146 23,768,382 (62,764) Canadian Dollar Sell 4/16/14 51,452 512,340 460,888 Euro Sell 6/18/14 26,000,241 26,132,546 132,305 Japanese Yen Sell 5/21/14 27,127,826 27,636,501 508,675 Mexican Peso Buy 4/16/14 4,595,904 4,501,563 94,341 Mexican Peso Buy 7/17/14 7,576,796 7,558,490 18,306 New Zealand Dollar Buy 4/16/14 29,054,469 28,760,683 293,786 Norwegian Krone Sell 6/18/14 13,919,909 14,265,465 345,556 Singapore Dollar Sell 5/21/14 3,528,113 3,480,187 (47,926) South African Rand Sell 4/16/14 8,563,040 8,271,504 (291,536) Swedish Krona Sell 6/18/14 799,443 518,981 (280,462) Swiss Franc Sell 6/18/14 19,756,817 19,658,386 (98,431) Citibank, N.A. Australian Dollar Buy 4/16/14 14,685,615 14,112,249 573,366 Australian Dollar Sell 4/16/14 14,685,615 14,448,523 (237,092) Brazilian Real Buy 4/2/14 17,075,584 16,284,809 790,775 Brazilian Real Sell 4/2/14 17,075,584 15,964,791 (1,110,793) Brazilian Real Sell 7/2/14 8,266,555 8,112,960 (153,595) Canadian Dollar Sell 4/16/14 7,665,535 8,177,457 511,922 Chilean Peso Sell 4/16/14 7,935,308 7,707,083 (228,225) Euro Sell 6/18/14 14,103,695 14,113,382 9,687 Japanese Yen Sell 5/21/14 14,324,253 14,321,885 (2,368) New Zealand Dollar Buy 4/16/14 29,370,349 29,127,148 243,201 Norwegian Krone Sell 6/18/14 13,755,664 13,803,587 47,923 Swiss Franc Sell 6/18/14 26,041,008 25,930,438 (110,570) Credit Suisse International Australian Dollar Buy 4/16/14 14,381,257 13,867,363 513,894 Australian Dollar Sell 4/16/14 14,381,257 13,546,049 (835,208) British Pound Sell 6/18/14 7,166,606 7,181,127 14,521 Canadian Dollar Sell 4/16/14 31,675,988 32,020,768 344,780 Euro Sell 6/18/14 16,331,233 16,321,420 (9,813) Indian Rupee Buy 5/21/14 8,036,210 7,359,572 676,638 Japanese Yen Sell 5/21/14 17,951,626 18,196,110 244,484 Mexican Peso Buy 4/16/14 3,084,620 3,185,927 (101,307) New Zealand Dollar Buy 4/16/14 14,648,376 14,269,686 378,690 Norwegian Krone Buy 6/18/14 14,815,434 14,768,677 46,757 Norwegian Krone Sell 6/18/14 14,815,434 14,660,509 (154,925) Singapore Dollar Sell 5/21/14 8,377,828 8,264,237 (113,591) South African Rand Buy 4/16/14 8,679,849 8,354,314 325,535 South African Rand Sell 4/16/14 8,679,849 8,042,850 (636,999) South Korean Won Sell 5/21/14 86,106 98,540 12,434 66 Diversified Income Trust FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $1,860,576,882) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Swedish Krona Buy 6/18/14 $16,892,108 $17,357,959 $(465,851) Swiss Franc Sell 6/18/14 16,603,798 16,530,877 (72,921) Deutsche Bank AG Australian Dollar Buy 4/16/14 14,444,816 14,283,716 161,100 British Pound Sell 6/18/14 13,482,789 13,588,170 105,381 Canadian Dollar Sell 4/16/14 12,141,679 12,650,684 509,005 Euro Sell 6/18/14 18,899,561 18,761,424 (138,137) Japanese Yen Sell 5/21/14 17,433,748 17,675,089 241,341 New Zealand Dollar Buy 4/16/14 14,793,661 14,555,250 238,411 Norwegian Krone Sell 6/18/14 14,180,497 14,158,296 (22,201) Swedish Krona Buy 6/18/14 14,090,470 14,230,703 (140,233) Swiss Franc Sell 6/18/14 21,637,965 21,521,715 (116,250) Goldman Sachs International Australian Dollar Buy 4/16/14 28,944,944 27,885,581 1,059,363 Australian Dollar Sell 4/16/14 28,944,944 28,142,956 (801,988) British Pound Sell 6/18/14 26,399,907 26,384,904 (15,003) Canadian Dollar Sell 4/16/14 16,835,657 17,413,137 577,480 Euro Sell 6/18/14 5,915,489 5,838,902 (76,587) Japanese Yen Sell 5/21/14 13,884,652 13,959,590 74,938 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 8,519,983 8,215,528 304,455 Australian Dollar Sell 4/16/14 8,519,982 8,176,446 (343,536) British Pound Sell 6/18/14 14,802,576 14,750,005 (52,571) Canadian Dollar Sell 4/16/14 11,291,680 11,517,437 225,757 Euro Sell 6/18/14 22,391,220 22,350,581 (40,639) Japanese Yen Sell 5/21/14 13,085,703 13,265,677 179,974 Swedish Krona Buy 6/18/14 12,635,825 12,683,431 (47,606) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 14,761,682 14,270,172 (491,510) British Pound Sell 6/18/14 3,514,489 3,522,237 7,748 Canadian Dollar Sell 4/16/14 19,937,064 19,985,562 48,498 Euro Sell 6/18/14 27,301,968 27,164,024 (137,944) Hungarian Forint Sell 6/18/14 8,408,932 8,290,546 (118,386) Indian Rupee Buy 5/21/14 8,639,647 8,275,701 363,946 Mexican Peso Buy 4/16/14 7,016,357 6,941,426 74,931 New Taiwan Dollar Sell 5/21/14 8,385,210 8,409,178 23,968 New Zealand Dollar Buy 4/16/14 14,634,247 14,116,115 518,132 Norwegian Krone Sell 6/18/14 13,547,942 13,556,808 8,866 Russian Ruble Sell 6/18/14 3,534,026 3,420,179 (113,847) Swedish Krona Buy 6/18/14 14,818,078 14,912,087 (94,009) Swedish Krona Sell 6/18/14 14,818,078 14,792,827 (25,251) Diversified Income Trust 67 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $1,860,576,882) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Swiss Franc Sell 6/18/14 $21,705,537 $21,610,940 $(94,597) Thai Baht Sell 5/21/14 14,411,265 14,380,559 (30,706) Royal Bank of Scotland PLC (The) Canadian Dollar Buy 4/16/14 38,912,907 38,858,975 53,932 Canadian Dollar Sell 4/16/14 38,912,907 39,381,404 468,497 Euro Sell 6/18/14 3,596,073 3,568,787 (27,286) Japanese Yen Sell 5/21/14 8,107,667 8,159,671 52,004 Mexican Peso Buy 4/16/14 7,630,713 7,557,345 73,368 Mexican Peso Sell 4/16/14 7,630,713 7,610,866 (19,847) State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 29,162,303 28,174,058 988,245 Australian Dollar Sell 4/16/14 29,162,303 28,145,058 (1,017,245) Brazilian Real Buy 4/2/14 8,827,193 8,161,410 665,783 Brazilian Real Sell 4/2/14 8,827,193 8,256,276 (570,917) British Pound Buy 6/18/14 24,513,116 24,379,206 133,910 British Pound Sell 6/18/14 24,513,116 24,546,186 33,070 Canadian Dollar Sell 4/16/14 28,445,905 28,710,715 264,810 Euro Sell 6/18/14 9,042,388 9,036,443 (5,945) Japanese Yen Sell 5/21/14 13,298,857 13,445,503 146,646 Mexican Peso Buy 4/16/14 6,814,087 6,741,928 72,159 New Taiwan Dollar Sell 5/21/14 8,385,210 8,405,574 20,364 New Zealand Dollar Buy 4/16/14 29,534,357 29,023,258 511,099 Norwegian Krone Buy 6/18/14 29,505,618 29,282,972 222,646 Norwegian Krone Sell 6/18/14 29,505,619 29,326,277 (179,342) Singapore Dollar Sell 5/21/14 8,053,470 7,945,380 (108,090) Swedish Krona Buy 6/18/14 14,831,102 14,972,441 (141,339) Swedish Krona Sell 6/18/14 14,831,102 14,792,658 (38,444) Swiss Franc Sell 6/18/14 19,476,569 19,392,560 (84,009) UBS AG Australian Dollar Buy 4/16/14 14,305,191 13,890,536 414,655 Australian Dollar Sell 4/16/14 14,305,191 13,458,359 (846,832) British Pound Sell 6/18/14 12,802,651 12,925,873 123,222 Canadian Dollar Sell 4/16/14 19,608,187 20,200,880 592,693 Euro Sell 6/18/14 23,646,801 23,628,434 (18,367) Japanese Yen Sell 5/21/14 13,298,857 13,447,558 148,701 Mexican Peso Buy 4/16/14 6,879,039 6,936,568 (57,529) Norwegian Krone Sell 6/18/14 12,812,883 12,794,031 (18,852) South African Rand Buy 4/16/14 8,679,849 8,353,966 325,883 South African Rand Sell 4/16/14 8,679,849 8,094,255 (585,594) Swedish Krona Buy 6/18/14 14,015,348 14,062,279 (46,931) Swiss Franc Sell 6/18/14 20,370,057 20,275,157 (94,900) 68Diversified Income Trust FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $1,860,576,882) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. Australian Dollar Buy 4/16/14 $14,203,553 $13,549,900 $653,653 British Pound Sell 6/18/14 17,975,163 17,973,628 (1,535) Canadian Dollar Sell 4/16/14 12,557,273 12,989,332 432,059 Euro Sell 6/18/14 4,709,221 4,594,090 (115,131) Total FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 16 $1,714,548 Jun-14 $(14,508) Euro-Bobl 5 yr (Short) 77 13,299,126 Jun-14 (1,273) Euro-Bund 10 yr (Short) 297 58,665,636 Jun-14 (135,842) Euro-Buxl 30 yr (Short) 269 47,798,406 Jun-14 (74,859) Euro-Dollar 90 day (Short) 5,999 1,486,477,213 Sep-15 2,022,628 Japanese Government Bond 10 yr (Long) 19 26,621,906 Jun-14 (13,053) Japanese Government Bond 10 yr Mini (Long) 25 3,503,125 Jun-14 (1,804) U.S. Treasury Bond 30 yr (Long) 195 25,977,656 Jun-14 363,936 U.S. Treasury Note 5 yr (Short) 868 103,251,313 Jun-14 497,571 U.S. Treasury Note 10 yr (Short) 8,473 1,046,415,500 Jun-14 4,246,686 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $55,127,522) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $397,509,100 $2,365,179 Barclays Bank PLC 2.10/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/2.10 EUR 185,695,000 534,670 Goldman Sachs International 2.40/3 month USD-LIBOR-BBA/Jun-19 Jun-14/2.40 $531,171,233 419,625 2.10/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/2.10 EUR 185,695,000 534,670 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 $198,754,000 1,204,449 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 270,610,000 46,497,022 Total Diversified Income Trust69 WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $12,780,391) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$100.94 $190,000,000 $614,080 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.75 190,000,000 743,090 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.34 190,000,000 1,203,650 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.16 190,000,000 1,379,970 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 190,000,000 1,309,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.34 190,000,000 1,163,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 190,000,000 670,510 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 190,000,000 565,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.41 198,000,000 601,524 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.20 198,000,000 529,650 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 198,000,000 440,550 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.41 198,000,000 209,088 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.20 198,000,000 165,330 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 198,000,000 128,898 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.03 198,000,000 101,376 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.03 198,000,000 2,178 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/ Oct-17 (Purchased) Oct-14/1.56 $1,309,478,000 $(13,095) 1.03/6 month EUR-EURIBOR_Reuters/ Oct-17 (Written) Oct-14/1.03 EUR 1,047,586,000 2,006,058 1.575/3 month USD-LIBOR-BBA/ Jun-19 (Purchased) Jun-14/1.575 $531,171,233 (701,146) 70Diversified Income Trust FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/ Oct-16 (Purchased) Oct-14/1.115 $523,793,000 $(31,428) 0.862/6 month EUR-EURIBOR_Reuters/ Oct-16 (Written) Oct-14/0.862 EUR 392,846,000 465,436 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $367,959,297) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 4 1/2s, April 1, 2044 $5,000,000 4/10/14 $5,330,078 Federal National Mortgage Association, 4 1/2s, April 1, 2044 165,000,000 4/10/14 176,034,375 Federal National Mortgage Association, 4s, April 1, 2044 155,000,000 4/10/14 161,115,230 Federal National Mortgage Association, 3s, April 1, 2044 26,000,000 4/10/14 25,100,156 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. MYR 164,465,000 $— 3/19/19 4.0275% 3 month MYR- $205,386 KLIBOR-BNM Deutsche Bank AG MYR 164,465,000 — 3/19/19 4.035% 3 month MYR- 188,280 KLIBOR-BNM PLN 167,112,000 — 3/17/24 4.1072% 6 month PLN- (474,257) WIBOR-WIBO PLN 83,320,000 — 3/18/24 4.12875% 6 month PLN- (284,279) WIBOR-WIBO PLN 76,955,000 — 3/27/24 4.045% 6 month PLN- (75,729) WIBOR-WIBO Goldman Sachs International CAD 26,533,000 — 5/30/23 2.534% 3 month CAD- 306,397 BA-CDOR EUR 414,401,000 — 8/30/14 1 year EUR-EONIA- 0.11% (201,396) OIS-COMPOUND EUR 414,401,000 — 8/30/14 0.309% 3 month EUR- (929,281) EURIBOR- REUTERS EUR 414,401,000 — 8/31/14 1 year EUR-EONIA- 0.11% (200,007) OIS-COMPOUND EUR 414,401,000 — 8/31/14 0.314% 3 month EUR- (963,171) EURIBOR- REUTERS Diversified Income Trust 71 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 414,401,000 $— 9/3/14 1 year EUR-EONIA- 0.086% $(343,855) OIS-COMPOUND EUR 414,401,000 — 9/3/14 0.283% 3 month EUR- (782,403) EURIBOR- REUTERS JPMorgan Chase Bank N.A. CAD 22,875,000 — 2/6/24 3 month CAD-BA- 2.855% 102,320 CDOR HUF 2,390,000,000 — 2/4/19 4.79% 6 month (374,779) HUF-BUBOR- REUTERS HUF 4,780,000,000 — 2/5/19 4.7275% 6 month (686,807) HUF-BUBOR- REUTERS HUF 6,635,000,000 — 2/11/19 4.41% 6 month (510,226) HUF-BUBOR- REUTERS PLN 31,950,000 — 2/4/19 6 month PLN- 4.04% 237,663 WIBOR-WIBO PLN 63,900,000 — 2/5/19 6 month PLN- 3.9775% 414,391 WIBOR-WIBO PLN 87,640,000 — 2/11/19 6 month PLN- 3.805% 332,003 WIBOR-WIBO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 618,200,000 E $(1,894) 12/4/16 6 month EUR- 0.926% $1,290,931 EURIBOR-REUTERS EUR 618,200,000 E (3,121) 11/25/16 6 month EUR- 0.915% 1,268,412 EURIBOR-REUTERS EUR 618,200,000 E (3,121) 11/25/16 6 month EUR- 0.925% 1,352,727 EURIBOR-REUTERS EUR 618,200,000 E (2,730) 12/5/16 6 month EUR- 0.918% 1,196,412 EURIBOR-REUTERS EUR 618,200,000 E (3,131) 11/27/16 6 month EUR- 0.942% 1,481,318 EURIBOR-REUTERS $91,139,500 E 263,113 6/18/16 3 month USD- 0.75% 140,257 LIBOR-BBA 2,079,959,000 E 10,186,000 6/18/19 3 month USD- 2.00% 5,726,569 LIBOR-BBA 389,841,400 E 2,798,572 6/18/24 3 month USD- 3.00% 592,069 LIBOR-BBA 72 Diversified Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $118,520,300 E $(2,661,423) 6/18/44 3 month USD- 3.75% $1,304,977 LIBOR-BBA 79,710,600 E (749) 5/23/19 3 month USD- 1.875% 131,251 LIBOR-BBA 169,960,000 E 1,082,339 6/18/17 3 month USD- 1.505% (24,101) LIBOR-BBA 91,261,000 E 6,019 6/15/17 3 month USD- 1.84% 290,114 LIBOR-BBA 796,133,000 E (631,362) 6/18/16 3 month USD- 0.65% (1,148,053) LIBOR-BBA 933,884,000 E 4,170,393 6/18/19 3 month USD- 1.90% 6,691,879 LIBOR-BBA 237,792,000 E 925,515 6/18/24 3 month USD- 2.90% 132,716 LIBOR-BBA 207,433,800 (2,738) 3/27/24 3 month USD- 2.87% (450,451) LIBOR-BBA 139,494,100 E (1,967) 5/23/24 3 month USD- 2.845% (801,129) LIBOR-BBA 67,856,500 E (638) 5/27/19 3 month USD- 1.885% 106,779 LIBOR-BBA 104,098,400 E (1,468) 5/27/24 3 month USD- 2.86% (503,118) LIBOR-BBA 1,983,760,000 E (11,009) 6/17/17 3 month USD- 1.617% (635,895) LIBOR-BBA EUR 29,639,000 E 188,076 6/18/16 6 month EUR- 0.75% 1,391 EURIBOR-REUTERS EUR 899,464,000 E (44,247,311) 6/18/19 6 month EUR- 1.75% (443,478) EURIBOR-REUTERS EUR 381,671,000 E 26,662,665 6/18/24 6 month EUR- 2.50% (6,153,076) EURIBOR-REUTERS EUR 1,110,477,000 E (5,658) 12/5/16 6 month EUR- 1.1275% (5,361,658) EURIBOR-REUTERS EUR 698,100,000 E (3,597) 12/4/16 6 month EUR- 0.725% 227,220 EURIBOR-REUTERS EUR 224,242,000 E (3,465) 1/11/17 6 month EUR- 1.148% 1,037,619 EURIBOR-REUTERS EUR 520,032,000 E (2,653) 1/21/17 6 month EUR- 1.031% 1,514,729 EURIBOR-REUTERS EUR 928,017,000 E (7,046) 7/28/17 1 month EUR- 0.8575% (2,400,366) EONIA-OIS- COMPOUND EUR 1,480,367,000 E (1,153,101) 8/12/17 1 month EUR- 0.80% 1,159,610 EONIA-OIS- COMPOUND EUR 308,260,000 E 195,559 2/18/24 6 month EUR- 2.85% (3,804,450) EURIBOR-REUTERS EUR 10,102,000 E (52) 3/3/17 6 month EUR- 0.839% (2,459) EURIBOR-REUTERS Diversified Income Trust 73 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 1,396,200,000 E $(7,218) 11/27/16 6 month EUR- 0.729% $242,834 EURIBOR-REUTERS EUR 698,100,000 E (3,597) 12/4/16 6 month EUR- 0.728% 198,368 EURIBOR-REUTERS GBP 915,413,000 E 2,466,215 6/18/16 6 month GBP- 1.25% 1,072,858 LIBOR-BBA GBP 324,817,000 E (3,086,977) 6/18/19 6 month GBP- 2.25% (486,604) LIBOR-BBA JPY 549,269,000 (184) 3/24/44 6 month JPY- 1.80% (45,977) LIBOR-BBA JPY 1,075,535,000 (361) 3/24/44 6 month JPY- 1.79625% (99,875) LIBOR-BBA JPY 29,832,600,000 (1,171) 3/14/19 6 month JPY- 0.3175% (135,515) LIBOR-BBA JPY 6,527,300,000 (1,139) 3/14/44 6 month JPY- 1.795% 589,450 LIBOR-BBA JPY 532,486,000 (95) 3/24/44 6 month JPY- 1.80125% (42,862) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $14,755,181 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(6,771) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 5,387,931 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,764 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,724,792 — 1/12/41 3.50% (1 month Synthetic TRS Index 1,573 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,351,373 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,928) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,724,792 — 1/12/41 3.50% (1 month Synthetic MBX Index 5,222 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,349,075 — 1/12/41 4.00% (1 month Synthetic MBX Index (7,733) USD-LIBOR) 4.00% 30 year Fannie Mae pools 74 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,139,052 $— 1/12/41 4.50% (1 month Synthetic MBX Index $1,874 USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,955,856 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,269) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,688,242 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,431 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,981,893 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,132 USD-LIBOR) 5.00% 30 year Fannie Mae pools 68,241,572 — 1/12/41 4.00% (1 month Synthetic TRS Index (59,978) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,444,330 — 1/12/40 4.00% (1 month Synthetic MBX Index (6,631) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,291,922 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,174 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,984,719 — 1/12/40 4.00% (1 month Synthetic MBX Index (1,895) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,632,754 — 1/12/40 4.50% (1 month Synthetic MBX Index 1,941 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,058,121 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,056 USD-LIBOR) 5.00% 30 year Fannie Mae pools 25,717,438 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,168 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,115,627 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,544) USD-LIBOR) 6.00% 30 year Fannie Mae pools 17,520,446 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (52,921) USD-LIBOR 6.50% 30 year Fannie Mae pools 19,689,928 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,019 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,918,308 — 1/12/40 4.00% (1 month Synthetic MBX Index (3,757) USD-LIBOR) 4.00% 30 year Fannie Mae pools 904,416 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,698) USD-LIBOR) 6.50% 30 year Fannie Mae pools Diversified Income Trust 75 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,395,109 $— 1/12/41 5.00% (1 month Synthetic MBX Index $854 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,155,756 — 1/12/41 5.00% (1 month Synthetic MBX Index (354) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 26,781,791 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (80,895) USD-LIBOR 6.50% 30 year Fannie Mae pools 19,510,165 — 1/12/40 4.00% (1 month Synthetic MBX Index (12,386) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,394,907 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (22,336) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,561,707 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,827 USD-LIBOR) 5.00% 30 year Fannie Mae pools 527,851 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (253) USD-LIBOR 4.50% 30 year Ginnie Mae II pools 28,944,386 — 1/12/40 4.50% (1 month Synthetic MBX Index 34,411 USD-LIBOR) 4.50% 30 year Fannie Mae pools 106,101,008 — 1/12/41 5.00% (1 month Synthetic MBX Index 37,823 USD-LIBOR) 5.00% 30 year Fannie Mae pools 29,956,023 — 1/12/41 5.00% (1 month Synthetic MBX Index 10,679 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,721,189 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,422 USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,310,038 — 1/12/40 5.00% (1 month Synthetic MBX Index 7,853 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,099,477 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,694 USD-LIBOR) 5.00% 30 year Fannie Mae pools 104,688 — 1/12/39 (6.00%)1 month Synthetic TRS Index (112) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,730,521 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,028 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 12,306,395 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 5,647 USD-LIBOR 4.50% 30 year Fannie Mae pools 76 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $39,989,762 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(120,789) USD-LIBOR 6.50% 30 year Fannie Mae pools 8,911,442 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (25,972) USD-LIBOR 6.00% 30 year Fannie Mae pools 27,681,045 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 12,703 USD-LIBOR 4.50% 30 year Fannie Mae pools 6,093,587 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (15,205) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,046,436 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (7,602) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,046,436 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (7,602) USD-LIBOR 5.50% 30 year Fannie Mae pools 6,114,449 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (15,257) USD-LIBOR 5.50% 30 year Fannie Mae pools 15,880,816 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (39,626) USD-LIBOR 5.50% 30 year Fannie Mae pools 6,114,653 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (15,257) USD-LIBOR 5.50% 30 year Fannie Mae pools 11,357,147 — 1/12/41 5.00% (1 month Synthetic TRS Index 8,434 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 6,837,247 — 1/12/41 5.00% (1 month Synthetic TRS Index 5,078 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 5,270,368 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,879 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 8,671,739 — 1/12/41 5.00% (1 month Synthetic TRS Index 6,440 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 12,701,542 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (38,365) USD-LIBOR 6.50% 30 year Fannie Mae pools 12,386,831 — 1/12/38 6.50% (1 month Synthetic TRS Index (50,644) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,777,300 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,267) USD-LIBOR) 6.50% 30 year Fannie Mae pools Diversified Income Trust 77 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $12,207,729 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(30,461) USD-LIBOR 5.50% 30 year Fannie Mae pools 7,135,882 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (21,554) USD-LIBOR 6.50% 30 year Fannie Mae pools 19,752,474 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 16,199 USD-LIBOR 5.00% 30 year Fannie Mae pools 5,400,422 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (16,312) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,822,645 — 1/12/44 3.00% (1 month Synthetic MBX Index 20,799 USD-LIBOR) 3.00% 30 year Fannie Mae pools 2,497,557 (7,024) 1/12/41 4.50% (1 month Synthetic TRS Index (10,647) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,744,638 9,873 1/12/41 4.50% (1 month Synthetic TRS Index (1,306) USD-LIBOR) 4.50% 30 year Fannie Mae pools 70,250,000 — 3/20/24 (2.505%) USA Non Revised (347,457) Consumer Price Index-Urban (CPI-U) 338,447,000 — 3/20/16 1.795% USA Non Revised 59,228 Consumer Price Index-Urban (CPI-U) 54,498,000 — 3/21/24 (2.505%) USA Non Revised (269,493) Consumer Price Index-Urban (CPI-U) Citibank, N.A. 3,195,516 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,139 USD-LIBOR) 5.00% 30 year Fannie Mae pools 19,222,475 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,852 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,293,781 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 6,101 USD-LIBOR 4.50% 30 year Fannie Mae pools 209,600,000 — 2/3/16 1.795% USA Non Revised (129,952) Consumer Price Index-Urban (CPI-U) 23,690,858 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 10,872 USD-LIBOR 4.50% 30 year Fannie Mae pools 78 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $52,400,000 $— 1/31/16 1.795% USA Non Revised $(34,584) Consumer Price Index-Urban (CPI-U) EUR 134,930,000 — 2/21/19 (1.235%) Eurostat Eurozone (606,361) HICP excluding tobacco EUR 70,320,000 — 2/21/24 1.69% Eurostat Eurozone 527,201 HICP excluding tobacco $340,349,000 — 3/27/16 1.7475% USA Non Revised (136,140) Consumer Price Index-Urban (CPI-U) 70,645,000 — 3/27/24 (2.4825%) USA Non Revised (241,253) Consumer Price Index-Urban (CPI-U) Credit Suisse International 11,286,591 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,023 USD-LIBOR) 5.00% 30 year Fannie Mae pools 58,957,753 — 1/12/41 4.50% (1 month Synthetic MBX Index 33,183 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 2,351,373 — 1/12/41 5.00% (1 month Synthetic MBX Index 838 USD-LIBOR) 5.00% 30 year Fannie Mae pools 12,127,603 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (36,632) USD-LIBOR 6.50% 30 year Fannie Mae pools 152,795 — 1/12/40 5.00% (1 month Synthetic TRS Index 18 USD-LIBOR) 5.00% 30 year Fannie Mae pools 488,639 — 1/12/34 5.00% (1 month Synthetic MBX Index 250 USD-LIBOR) 5.00% 30 year Fannie Mae pools 623,487 — 1/12/36 5.00% (1 month Synthetic MBX Index 222 USD-LIBOR) 5.00% 30 year Fannie Mae pools 520,819 — 1/12/39 5.00% (1 month Synthetic MBX Index 186 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,787,518 — 1/12/42 4.50% (1 month Synthetic TRS Index (2,588) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,787,518 — 1/12/42 4.50% (1 month Synthetic MBX Index 2,876 USD-LIBOR) 4.50% 30 year Fannie Mae pools Diversified Income Trust 79 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $4,521,905 $— 1/12/43 3.00% (1 month Synthetic TRS Index $3,539 USD-LIBOR) 3.00% 30 year Fannie Mae pools 20,844,207 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 9,566 USD-LIBOR 4.50% 30 year Fannie Mae pools 19,996,715 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 9,177 USD-LIBOR 4.50% 30 year Fannie Mae pools 21,319,504 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 9,784 USD-LIBOR 4.50% 30 year Fannie Mae pools 22,261,971 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 10,216 USD-LIBOR 4.50% 30 year Fannie Mae pools 8,158,779 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 3,744 USD-LIBOR 4.50% 30 year Fannie Mae pools 20,166,909 — 1/12/41 5.00% (1 month Synthetic TRS Index 14,977 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 20,210,992 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 16,575 USD-LIBOR 5.00% 30 year Fannie Mae pools 24,790,056 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 20,330 USD-LIBOR 5.00% 30 year Fannie Mae pools 33,251,346 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,693 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 4,822,645 — 1/12/44 3.00% (1 month Synthetic TRS Index 6,786 USD-LIBOR) 3.00% 30 year Fannie Mae pools EUR 40,450,000 — 3/27/19 (1.1913%) Eurostat Eurozone (88,381) HICP excluding tobacco EUR 134,930,000 — 2/20/19 (1.2225%) Eurostat Eurozone (487,952) HICP excluding tobacco EUR 70,320,000 — 2/20/24 1.68% Eurostat Eurozone 430,034 HICP excluding tobacco EUR 40,450,000 — 3/24/19 (1.1925%) Eurostat Eurozone (89,162) HICP excluding tobacco 80 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. GBP 34,210,000 $— 3/20/19 3.05% GBP Non-revised UK $(151,708) Retail Price Index GBP 34,210,000 — 3/25/19 3.0413% GBP Non-revised UK (177,373) Retail Price Index Deutsche Bank AG $3,532,013 — 1/12/40 4.00% (1 month Synthetic MBX Index (2,242) USD-LIBOR) 4.00% 30 year Fannie Mae pools 12,127,603 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (36,632) USD-LIBOR 6.50% 30 year Fannie Mae pools 374,792 — 1/12/34 5.50% (1 month Synthetic MBX Index 1,052 USD-LIBOR) 5.50% 30 year Fannie Mae pools 650,410 — 1/12/36 5.50% (1 month Synthetic MBX Index 1,825 USD-LIBOR) 5.50% 30 year Fannie Mae pools Goldman Sachs International 12,849,273 — 1/12/39 6.00% (1 month Synthetic TRS Index (13,749) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,349,075 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,065) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,139,052 — 1/12/41 4.50% (1 month Synthetic TRS Index (982) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,213,332 — 1/12/38 6.50% (1 month Synthetic TRS Index (17,226) USD-LIBOR) 6.50% 30 year Fannie Mae pools 19,883,514 — 1/12/42 4.00% (1 month Synthetic TRS Index (8,170) USD-LIBOR) 4.00% 30 year Fannie Mae pools 19,883,514 — 1/12/42 4.00% (1 month Synthetic TRS Index (8,170) USD-LIBOR) 4.00% 30 year Fannie Mae pools 29,520,202 — 1/12/41 4.50% (1 month Synthetic TRS Index (13,547) USD-LIBOR) 4.50% 30 year Fannie Mae pools 26,703,499 — 1/12/41 4.50% (1 month Synthetic TRS Index (12,254) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,098,871 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (18,422) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,291,207 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,921) USD-LIBOR 6.50% 30 year Fannie Mae pools Diversified Income Trust 81 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $49,717,132 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(22,816) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,501,574 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,817) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,515,950 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,579) USD-LIBOR 6.50% 30 year Fannie Mae pools 13,907,048 — 1/12/40 4.00% (1 month Synthetic TRS Index (12,209) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,433,071 — 1/12/39 6.00% (1 month Synthetic TRS Index (1,533) USD-LIBOR) 6.00% 30 year Fannie Mae pools 8,970,172 — 1/12/39 6.00% (1 month Synthetic TRS Index (9,599) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,041,412 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (5,950) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,627,647 — 1/12/38 6.50% (1 month Synthetic MBX Index 7,937 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,707,740 — 1/12/40 (5.00%) 1 month Synthetic MBX Index (1,902) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,789,555 — 1/12/39 5.50% (1 month Synthetic MBX Index 4,465 USD-LIBOR) 5.50% 30 year Fannie Mae pools 3,103,986 — 1/12/40 (4.50%) 1 month Synthetic MBX Index (3,690) USD-LIBOR 4.50% 30 year Fannie Mae pools 20,867,304 — 1/12/41 4.00% (1 month Synthetic TRS Index (18,341) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,540,777 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,715) USD-LIBOR 6.50% 30 year Fannie Mae pools 8,354,807 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (25,236) USD-LIBOR 6.50% 30 year Fannie Mae pools 446,675 — 1/12/41 5.00% (1 month Synthetic TRS Index 332 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 616,393 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (325) USD-LIBOR 4.00% 30 year Ginnie Mae II pools 82 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $5,449,134 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(16,459) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,816,939 — 1/12/38 6.50% (1 month Synthetic TRS Index (11,517) USD-LIBOR) 6.50% 30 year Fannie Mae pools 416,078 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,257) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,109,979 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,353) USD-LIBOR 6.50% 30 year Fannie Mae pools 379,089 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,145) USD-LIBOR 6.50% 30 year Fannie Mae pools 16,142 — 1/12/38 6.50% (1 month Synthetic TRS Index (66) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,468,033 — 1/12/38 6.50% (1 month Synthetic TRS Index (22,356) USD-LIBOR) 6.50% 30 year Fannie Mae pools 21,660,557 — 1/12/42 4.00% (1 month Synthetic TRS Index (8,900) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,132,964 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,463) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,832,051 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,241) USD-LIBOR) 6.00% 30 year Fannie Mae pools 12,914,388 — 1/12/41 4.50% (1 month Synthetic TRS Index (5,927) USD-LIBOR) 4.50% 30 year Fannie Mae pools 28,223,832 — 1/12/42 4.00% (1 month Synthetic TRS Index (11,597) USD-LIBOR) 4.00% 30 year Fannie Mae pools 14,755,181 — 1/12/41 4.50% (1 month Synthetic TRS Index (6,771) USD-LIBOR) 4.50% 30 year Fannie Mae pools 19,521,284 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,157) USD-LIBOR) 4.00% 30 year Fannie Mae pools 13,790,950 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,121) USD-LIBOR) 4.00% 30 year Fannie Mae pools 382,660,000 — 3/3/19 2.13% USA Non Revised 627,562 Consumer Price Index-Urban (CPI-U) Diversified Income Trust 83 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $30,904,902 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(27,163) USD-LIBOR) 4.00% 30 year Fannie Mae pools 19,733,183 — 1/12/41 4.50% (1 month Synthetic TRS Index (9,056) USD-LIBOR) 4.50% 30 year Fannie Mae pools Royal Bank of Scotland PLC (The) 2,349,075 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,065) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $39,713 $581,000 5/11/63 300 bp $31,976 BBB– Index CMBX NA BBB–/P 79,608 1,321,000 5/11/63 300 bp 62,016 BBB– Index CMBX NA BBB–/P 163,473 2,648,000 5/11/63 300 bp 128,210 BBB– Index CMBX NA BBB–/P 155,838 2,734,000 5/11/63 300 bp 119,430 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 411,735 3,714,000 5/11/63 300 bp 362,277 BBB– Index Irish Gov’t, 4.50%, — (336,426) 4,199,000 9/20/17 (100 bp) (401,231) 4/18/20 Obrigacoes Do — (685,119) 4,199,000 9/20/17 (100 bp) (633,527) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB–/P 202,017 2,538,000 5/11/63 300 bp 168,219 BBB– Index CMBX NA BBB–/P 199,232 2,735,000 5/11/63 300 bp 162,811 BBB– Index CMBX NA BBB–/P 32,415 2,792,000 5/11/63 300 bp (4,765) BBB– Index CMBX NA BBB–/P 47,813 3,112,000 5/11/63 300 bp 6,372 BBB– Index CMBX NA BBB–/P 254,058 3,184,000 5/11/63 300 bp 211,658 BBB– Index 84 Diversified Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $361,220 $3,197,000 5/11/63 300 bp $318,647 BBB– Index CMBX NA BBB–/P 211,953 3,222,000 5/11/63 300 bp 169,047 BBB– Index CMBX NA BBB–/P 249,546 3,223,000 5/11/63 300 bp 206,627 BBB– Index CMBX NA BBB–/P 56,804 3,224,000 5/11/63 300 bp 13,871 BBB– Index CMBX NA BBB–/P 98,311 3,231,000 5/11/63 300 bp 55,285 BBB– Index CMBX NA BBB–/P 306,092 3,994,000 5/11/63 300 bp 252,905 BBB– Index CMBX NA BBB–/P 254,058 6,191,000 5/11/63 300 bp 171,615 BBB– Index CMBX NA BB Index — (32,354) 6,193,000 5/11/63 (500 bp) 74,337 CMBX NA BB Index — (62,472) 3,577,000 5/11/63 (500 bp) (848) CMBX NA BB Index — (18,808) 2,062,000 5/11/63 (500 bp) 16,715 CMBX NA BB Index — (70,192) 3,619,000 5/11/63 (500 bp) (7,845) CMBX NA BBB–/P 122,967 1,424,000 5/11/63 300 bp 104,004 BBB– Index CMBX NA BBB–/P 166,893 1,918,000 5/11/63 300 bp 141,351 BBB– Index CMBX NA BBB–/P 149,128 3,116,000 5/11/63 300 bp 107,633 BBB– Index CMBX NA BBB–/P 155,182 3,592,000 5/11/63 300 bp 107,349 BBB– Index CMBX NA BBB–/P 97,963 4,117,000 5/11/63 300 bp 43,138 BBB– Index CMBX NA BBB–/P 165,144 8,748,000 5/11/63 300 bp 48,650 BBB– Index CMBX NA BBB–/P 189,437 8,748,000 5/11/63 300 bp 72,943 BBB– Index CMBX NA BBB–/P 379,119 15,496,000 5/11/63 300 bp 172,764 BBB– Index CMBX NA — (149,480) 3,185,000 1/17/47 (300 bp) (34,130) BBB– Index CMBX NA — (186,517) 3,184,000 1/17/47 (300 bp) (71,203) BBB– Index CMBX NA — (173,722) 3,075,000 1/17/47 (300 bp) (62,356) BBB– Index CMBX NA — (187,124) 3,075,000 1/17/47 (300 bp) (75,757) BBB– Index Spain Gov’t, 5.50%, — (495,028) 4,199,000 9/20/17 (100 bp) (532,896) 7/30/17 Diversified Income Trust 85 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Republic of Caa1 $334,446 $2,860,000 3/20/17 500 bp $(615,069) Argentina, 8.28%, 12/31/33 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— $1,281,963 $— Corporate bonds and notes — 1,828,700,028 — Foreign government and agency bonds and notes — 489,774,615 — Mortgage-backed securities — 2,747,635,665 — Purchased options outstanding — 12,883,980 — Purchased swap options outstanding — 3,504,771 — Senior loans — 112,653,235 — U.S. government and agency mortgage obligations — 738,653,138 — U.S. treasury obligations — 2,070,966 — Short-term investments 397,273,371 350,677,272 — Totals by level $— 86 Diversified Income Trust Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $6,009,995 $— Futures contracts 6,889,482 — — Written options outstanding — (9,828,374) — Written swap options outstanding — (51,555,615) — Forward premium swap option contracts — 1,725,825 — TBA sale commitments — (367,579,839) — Interest rate swap contracts — 4,076,183 — Total return swap contracts — (1,861,211) — Credit default contracts — (1,596,700) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Diversified Income Trust 87 Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $5,999,100,581) $6,287,835,633 Affiliated issuers (identified cost $397,273,371) (Note 5) 397,273,371 Cash 25,809,458 Foreign currency (cost $342,051) (Note 1) 349,533 Interest and other receivables 73,499,878 Receivable for shares of the fund sold 37,412,596 Receivable for investments sold 47,875,479 Receivable for sales of delayed delivery securities (Notes 1, 6 and 7) 270,597,169 Receivable for variation margin (Note 1) 62,451,640 Unrealized appreciation on forward premium swap option contracts (Note 1) 2,471,494 Unrealized appreciation on forward currency contracts (Note 1) 19,759,128 Unrealized appreciation on OTC swap contracts (Note 1) 7,189,997 Premium paid on OTC swap contracts (Note 1) 2,404,266 Prepaid assets 252,680 Total assets LIABILITIES Payable for investments purchased 103,741,003 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 639,269,496 Payable for shares of the fund repurchased 8,786,341 Payable for compensation of Manager (Note 2) 2,662,263 Payable for investor servicing fees (Note 2) 1,272,693 Payable for custodian fees (Note 2) 42,058 Payable for Trustee compensation and expenses (Note 2) 860,624 Payable for administrative services (Note 2) 8,960 Payable for distribution fees (Note 2) 2,640,960 Payable for variation margin (Note 1) 55,976,003 Unrealized depreciation on forward currency contracts (Note 1) 13,749,133 Unrealized depreciation on forward premium swap option contracts (Note 1) 745,669 Written options outstanding, at value (premiums $67,907,913) (Notes 1 and 3) 61,383,989 Premium received on OTC swap contracts (Note 1) 4,894,038 Unrealized depreciation on OTC swap contracts (Note 1) 12,197,886 TBA sale commitments, at value (proceeds receivable $367,959,297) (Note 1) 367,579,839 Collateral on certain derivative contracts, at value (Note 1) 2,070,966 Other accrued expenses 717,430 Total liabilities Net assets (Continued on next page) 88 Diversified Income Trust Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $6,409,811,123 Undistributed net investment income (Note 1) 33,244,250 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (796,923,177) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 310,450,775 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,889,329,186 divided by 361,229,881 shares) $8.00 Offering price per class A share (100/96.00 of $8.00)* $8.33 Net asset value and offering price per class B share ($84,258,993 divided by 10,630,823 shares)** $7.93 Net asset value and offering price per class C share ($949,347,122 divided by 120,538,583 shares)** $7.88 Net asset value and redemption price per class M share ($231,504,912 divided by 29,376,458 shares) $7.88 Offering price per class M share (100/96.75 of $7.88)† $8.14 Net asset value, offering price and redemption price per class R share ($5,575,649 divided by 704,344 shares) $7.92 Net asset value, offering price and redemption price per class R5 share ($10,465 divided by 1,319 shares) $7.93 Net asset value, offering price and redemption price per class R6 share ($13,791,803 divided by 1,738,385 shares) $7.93 Net asset value, offering price and redemption price per class Y share ($1,782,764,841 divided by 224,802,155 shares) $7.93 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Diversified Income Trust 89 Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $130,792 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 14,226,617 Investor servicing fees (Note 2) 3,618,287 Custodian fees (Note 2) 100,630 Trustee compensation and expenses (Note 2) 182,506 Distribution fees (Note 2) 8,403,867 Administrative services (Note 2) 83,312 Other 1,112,693 Total expenses Expense reduction (Note 2) (10,268) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,088,284) Net realized loss on swap contracts (Note 1) (64,409,484) Net realized loss on futures contracts (Note 1) (15,425,865) Net realized loss on foreign currency transactions (Note 1) (36,966,769) Net realized gain on written options (Notes 1 and 3) 16,468,358 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 25,928,817 Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 265,047,463 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 90 Diversified Income Trust Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $129,564,070 $198,177,674 Net realized gain (loss) on investments and foreign currency transactions (101,422,044) 102,199,625 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 290,976,280 (55,977,998) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (72,061,548) (107,949,966) Class B (2,011,280) (3,827,212) Class C (20,843,670) (33,071,053) Class M (6,284,443) (13,668,889) Class R (137,469) (240,459) Class R5 (252) — Class R6 (201,312) — Class Y (45,113,309) (43,650,103) Increase from capital share transactions (Note 4) 1,188,198,897 1,232,719,805 Total increase in net assets NET ASSETS Beginning of period 4,595,919,051 3,321,207,627 End of period (including undistributed net investment income of $33,244,250 and $50,333,463, respectively) *
